        Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 1 of 73




Michael Rosenthal, WSB #5-2099
Nathan Nicholas, WSB #7-5078
Hathaway & Kunz, LLP
P.O. Box 1208
Cheyenne, WY 82003-1208
(307) 634-7723
Fax: (307) 634-0985
mike@hkwyolaw.com
nnicholas@hkwyolaw.com

Brice M. Timmons (TN Bar #29582)
Bryce Ashby (TN Bar #026179)
Craig Edgington (TN Bar #038205)
Pro Hac Vice
Donati Law, PLLC
1545 Union Ave.
Memphis, TN 38104
(901) 209-5500
Fax: (901) 278-3111
brice@donatilaw.com
bryce@donatilaw.com
craig@donatilaw.com

Frank L. Watson, III (TN Bar #015073)
Pro Hac Vice
Watson Burns, PLLC
253 Adams Avenue
Memphis, TN 38104
(901) 529-7996
Fax: (901) 529-7998
fwatson@watsonburns.com

ATTORNEYS FOR PLAINTIFFS

                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF WYOMING


 CARLIE SHERMAN, ANNA GOZUN,                    )
 AMANDA NASH, ANDREW SCAVUZZO, and              )   Case No. 20-CV-00215-SWS
 EHAN JELINEK on behalf of themselves and all   )
 similarly situated persons,                    )
                                                )
           PLAINTIFFS,                          )   CLASS ACTION COMPLAINT FOR
                                                )   VIOLATIONS OF THE TRAFFICKING
 v.                                             )   VICTIMS PROTECTION
                                                )   REAUTHORIZATION ACT, 18 U.S.C. §
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 2 of 73




                                                      )   1595, FEDERAL RACKETEER
                                                      )   INFLUENCED AND CORRUPT
                                                      )   ORGANIZATIONS ACT, 18 U.S.C. § 1964,
                                                      )   AND WYOMING COMMON LAW
 TRINITY TEEN SOLUTIONS, INC., a                      )
 Wyoming corporation; TRIANGLE CROSS                  )   JURY TRIAL DEMANDED
 RANCH, LLC, a Wyoming limited liability              )   PURSUANT TO FED. R. CIV. PRO. 38(a)
 corporation; MONKS OF THE MOST                       )   & (b)
 BLESSED VIRGIN MARY OF MOUNT                         )
 CARMEL, d/b/a MYSTIC MONK COFFEE, a                  )
 Wyoming corporation; GERALD E.                       )
 SCHNEIDER; MICHAELEEN P.                             )
 SCHNEIDER; ANGELA C. WOODWARD;                       )
 JERRY D. WOODWARD; DANIEL                            )
 SCHNEIDER; MATHEW SCHNEIDER;                         )
 MARK SCHNEIDER; KARA WOODWARD;                       )
 KYLE WOODWARD; THOMAS GEORGE;                        )
 JUDITH D. JEFFERIS; DALLY-UP, LLC, a                 )
 Wyoming limited liability corporation; ROCK          )
 CREEK RANCH, INC., a Delaware corporation;           )
 DIOCESE OF CHEYENNE, a Wyoming                       )
 corporation; and the SOCIETY OF OUR LADY             )
 OF THE MOST HOLY TRINITY, a Texas                    )
 corporation; and the NEW MOUNT CARMEL                )
 FOUNDATION, INC., a Wyoming corporation;,            )
                                                      )
         DEFENDANTS.                                  )



                          FIRST AMENDED COMPLAINT


TO THE HONORABLE DISTRICT COURT JUDGE:

       Plaintiffs Carlie Sherman, Anna Gozun, Amanda Nash, Andrew Scavuzzo, and Ehan

Jelinek (hereinafter collectively “Plaintiffs”) on behalf of themselves and all other similarly

situated persons, by and through their designated attorneys, bring this action against Defendants


                                               2
        Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 3 of 73




Trinity Teen Solutions, Inc., Triangle Cross Ranch, LLC., Monks of the Most Blessed Virgin Mary

of Mount Carmel, d/b/a Mystic Monk Coffee, Gerald (“Jerry”) Schneider, Michaeleen P.

Schneider, Angela (“Angie”) Woodward, Jerry D. Woodward, Daniel Schneider, Mathew

Schneider, Mark Schneider, Kara Woodward, Kyle Woodward, Thomas (“Tom”) George, Judith

Jefferis, Dally-Up, LLC, Rock Creek Ranch, Inc., Diocese of Cheyenne, Society of Our Lady of

the Most Holy Trinity, and the New Mount Carmel Foundation, Inc. (hereinafter collectively

“Defendants”). Plaintiffs allege as follows:

                                                I.

                                 NATURE OF THE ACTION

       1.      Human trafficking remains a shockingly prevalent practice throughout the world. It

has become an epidemic in the United States. Human trafficking victimizes vulnerable persons

by forcing, defrauding, or otherwise coercing them into sexual or labor exploitation. In 2000,

Congress first enacted the Trafficking Victims Protection Act to combat the exploitation of

individuals, especially women and children, coerced into the sex trade, slavery, and involuntary

servitude. The act takes an expansive view of trafficking ranging from violent coercion into the

sex trade to the use of psychological, financial, and legal means to frighten individuals into

providing labor without compensation.

       2.      The “troubled teen industry” is a predatory industry that operates across the United

States, especially in rural areas where the oversight of mental health facilities and residential

facilities for minors is difficult or impracticable. These companies promise the parents of teens

with mental and emotional disturbances, problems with delinquency, and addiction issues respite


                                                3
        Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 4 of 73




from the challenges of treatment and parenting their children with too-good-to-be-true promises

of cutting-edge therapies and education in a residential setting. Often these facilities are unlicensed

and unregulated or operate in legal gray areas. These companies charge desperate parents

shockingly high prices while simultaneously providing little to no actual treatment and substandard

education. The legal status of these facilities varies from state to state, and not all such facilities

are created equal. While some are well-intentioned, others are riddled with abusive conduct and

cause serious harm to their residents. The dangers posed by these companies are so serious that

the University of South Florida and the Bazelon Center for Mental Health Law founded the

Alliance for the Safe, Therapeutic, Appropriate use of Residential Treatment in response to this

growing industry that profits over $1 Billion dollars annually housing between ten and fourteen

thousand minor children a year.

       3.      This is an action brought by and on behalf of human trafficking victims the troubled

teen industry. Defendants Gerald (“Jerry”) Schneider and Michaeleen P. Schneider (hereinafter

“Defendant Triangle Owners”) have owned the property now operated as the Triangle Cross

Ranch, Inc. (hereinafter the “Triangle Ranch” or “TCR”) since 1973. The Triangle Ranch is

advertised as a fifty thousand (50,000) acre working ranch with over one thousand (1,000) head of

cattle which is believed to cross state lines between Wyoming and Montana. Defendant Triangle

Owners founded Mount Carmel Youth Ranch (hereinafter “Mount Carmel”), a Wyoming

nonprofit corporation, which operated at the same location to provide group home licensed

services to troubled teens. When the Mount Carmel board of directors decided to close the facility

and turn in their license in November 2012, Defendant Triangle Owners wanted to “continue the


                                                  4
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 5 of 73




good work that had been going on at Mount Carmel,”1 so in December 2012, Defendant Triangle

Owners applied to the Wyoming Department of Family Services (hereinafter “DFS”) for a license

in the name of Triangle Cross. That application process closed March 6, 2013, due to the

Defendant Triangle Owners failure to provide the necessary information for its completion to DFS.

Defendant Triangle Owners operated the Triangle Cross Ranch for nearly two (2) years without a

license as required by Wyoming law until the Wyoming Supreme Court enjoined Defendant

Triangle Owners from continuing to operate the Triangle Ranch. See Triangle Cross Ranch, Inc.

v. State, 2015 WY 47, ¶ 21, 345 P. 890, 895 (Wyo. 2015). DFS allegedly received information

that Defendant Triangle Owners were operating the Triangle Ranch without the appropriate license

and sent a cease and desist letter to Defendant Triangle Owners on July 27, 2013. Upon

information and belief, Defendant Gerald Schneider informed DFS on August 27, 2013, that

Defendant Triangle Owners relocated all operations related to minor children to portions of the

ranch located in Montana to avoid Wyoming State certification and regulatory oversight rather

than obtain the proper certifications in Wyoming. Defendant Triangle Owners re-opened the

Triangle Ranch in Wyoming in 2018 under the guise of a Wyoming group home and began

continuing their pattern of systematic abuse and exploitation of delinquent teenage boys for their

labor.




1
    Plaintiffs aver Defendant Triangle Owners’ true desire for licensing was to continue the exploitation of troubled
    minor teenage boys by charging their parents upwards of $6,000 a month for services that Defendant Triangle
    Owners had no intention of providing while forcing troubled minors to engage in forced labor.



                                                          5
        Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 6 of 73




       4.     Upon information and belief, Defendant Jerry Schneider had his daughter,

Defendant Angela (“Angie”) Woodward and her husband set up a similar ranch for troubled

teenage girls beginning in 2002. Defendants Angela (“Angie”) Woodward and Jerry Woodward

(hereinafter “Defendant Trinity Owners”) own and operate Trinity Teen Solutions, Inc.

(hereinafter “Trinity Ranch” or “TTS”), a Wyoming corporation which operates as a working

ranch under the guise of a Residential Treatment Center in Park County, Wyoming. While

registered with DFS as a “residential treatment center,” they hold no licensure through the

Wyoming Department of Health, nor are they licensed as a school. To obtain cheap and easily

exploited labor for all Defendants, Defendant Triangle Owners and Defendant Trinity Owners

(hereinafter collectively “Defendant Owners”) engaged in a recruitment scheme whereby they

induced and continue to induce parents of troubled minors to pay substantial sums of money under

the guise that their children would receive cutting edge residential treatment, therapy, and

continuing education. Defendant Trinity Owners learned from and improved upon Defendant

Gerald Schneider’s model to better evade regulation and defraud not only parents but also private

insurance companies.

       5.     The TTS’s Parent’s Handbook, attached hereto as Exhibit A, lists just some of the

following “treatment” modalities and activities that Plaintiffs or the putative class members would

purportedly receive: wilderness therapy/outdoor behavior healthcare, reality therapy, experiential

therapy, strategic therapy, animal assisted therapy, group therapy, individual therapy, Christ-

centered counseling, rational emotive behavioral therapy, Eye Movement Desensitization

Reprocessing, personality assessment, nutritional therapy, crisis intervention, art therapy,


                                                6
        Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 7 of 73




relationship therapy, Bibliotherapy, cognitive restructuring, confrontive therapy, insight therapy,

behavior modification, solution oriented therapy, symptom focused education, ordeal therapy,

career counseling, and personality inventories/assessments. Very few if any mental health facilities

in the United States actually offer this vast array of therapeutic interventions, which range from

cutting-edge proprietary, manualized therapies requiring certifications and training that the

underqualified staff of TTS have never received, to “therapies” that are simply made up for the

purposes of marketing TTS.

       6.      For example, Dialectical Behavioral Therapy (“DBT”) and Eye Movement

Desensitization Reprocessing (“EMDR”) are cutting-edge, manualized therapies used to treat a

variety of disorders. DBT is among the only therapy models clinically demonstrated to effectively

treat borderline personality disorder and narcissistic personality disorder. EDMR is used in the

treatment of PTSD. These therapies require extensive training and certification, and TTS does not

actually offer these therapies while misrepresenting that it does so.

       7.      For example, “Reality Therapy” was described in the July 2013 Triangle Ranch

website as “an approach to psychotherapy and counseling . . . Reality therapy is considered a

cognitive behavioral approach to treatment.”

       8.      In fact, “Reality Therapy,” is a real therapy method developed during the Vietnam

War at the Veterans Administration hospital in Los Angeles by Dr. William Glasser. It refers to a

process that is people-friendly and people-centered, focusing on teaching them how fantasy can

distract people from choices that are within their control in life. It has nothing to do with giving

someone a “dose of reality” or the threat of punishment. By contrast, as practiced by TTS and its


                                                 7
         Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 8 of 73




co-conspirators at TCR, reality therapy is merely abuse. Defendant Gerald Schneider himself

described “reality therapy” as practiced by TTS and its co-conspirators at the Triangle Cross Ranch

trial.

          Reality therapy is kind of self-explaining, really. I mean on a ranch, okay, you
          can’t control mother nature. You can only work with her. Okay? That’s reality.
          Okay? Now, a young man can get pretty frustrated because it’s so stinkin[g] cold
          out. Okay?

          And getting dressed and being prepared and that kind of thing is a -- is a reality
          of the therapy. Maybe I’ve told him, don’t you come out without your boots and
          your coveralls on, and then I catch him out there. Okay? Uh-huh. You turn
          around and go back to the house. He’s going to listen to me because he’s cold.

         The Wyoming Supreme Court’s response to this testimony was to state: “The reality is that

healthy people do not pay for the privilege of stacking hay.” Triangle Cross Ranch, Inc. v. State

of Wyoming, 2015 WY 47 at ¶16. This, of course, is not actually therapy. It is merely the forced

labor of children in hazardous conditions.

         9.     To obtain this labor, Plaintiffs and putative class members or their parents were

promised an atmosphere in which troubled teenage minors could grow physically, academically,

mentally, emotionally, socially, and spiritually through therapy and treatment. Instead of the

atmosphere and treatment they were promised, Plaintiffs and others similarly situated were

transported to Wyoming, often through legal kidnapping at the suggestion of Defendant Owners,

and forced to work in unfathomable conditions while receiving little to no formal education,

behavioral treatment, or therapy. They were made to labor from early morning until late at night,

without pay, under the constant threat of physical and emotional punishment and further

confinement.


                                                  8
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 9 of 73




          10.     Defendant Owners and their recruitment agents defrauded Plaintiffs, other putative

class members, and their parents throughout the recruitment process, inducing them into paying

substantial fees for residential treatment, under promises of receiving full-time cutting edge

therapies and while maintaining proper education towards high school graduation. Defendant

Owners actually forced Plaintiffs and putative class members to work without pay for periods of

time lasting between months and years.2 Defendant Owners and/or their agents caused Plaintiffs

and the putative class members to believe that if they did not work for Defendants, they would

suffer physical or emotional abuse and prolonged confinement.

          11.     Immediately upon Plaintiffs’ and the putative class members’ arrival at TCR and

TTS, Defendant Owners and their agents blatantly disregarded the terms of residential or group

treatment they had promised Plaintiffs, putative class members, and their parents and Defendant

Owners immediately began exploiting Plaintiffs and the putative class members.

          12.     Plaintiffs and the putative class members were immediately subjected to a jail style

strip search upon arrival at both TCR and TTS. Defendant Trinity Owners and/or their agents

required Plaintiffs or the putative class members to read the Holy Cowgirl Manual and forced

Plaintiffs and the putative class members to sign the TTS Policies, Rules, Responsibilities, and

Procedures Youth Contract agreeing to the abusive policies, rules, responsibilities, and procedures

including, critically, submitting to the censorship of ingoing and outgoing mail and the monitoring

of all telephone calls with their parents. The Holy Cowgirl Manual informed girls of a six (6) level


2
    TCR’s website states most boys stay for 9-18 months, while TTS’s Parents Handbook states the minimum length
    of stay is 45 days, and the average girl is at TTS for between 12 -18 months.



                                                        9
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 10 of 73




system that was required to be completed to obtain discharge from TTS. Defendant Owners and/or

their agents began the systematic control of Plaintiffs and the putative class members by the threat

of further confinement unless Plaintiffs and the putative class members completed all chores and

ranch duties, including, but not limited to, running miles of irrigation lines, picking rocks out of

fields for days at a time, setting thousands of fence posts, loading massive trucks of hay daily,

repairing barbed wire fencing, cleaning, cooking, tending farm animals, birthing livestock,

maintaining fires throughout the night due to Defendant Owners failure to provide heat, and

performing labor for the other Defendants. Laboring conditions were hazardous, causing numerous

injuries and even frostbite.

           13.      Upon arrival at TTS, Plaintiffs and the putative class members were then

transported to the cook cabin or the school room and each of the other exploited girls were required

to state their name, level, and how long they had been at the facility.3

           14.      Upon arrival at TCR, Plaintiffs and the putative class members were forced to watch

the 2003 movie “Holes” starring Shia LaBeouf, which is a story about a wrongfully convicted boy

who is sent to a brutal desert detention camp where he joins the job of digging holes for some

mysterious reason without the chance of escape or freedom in sight. After having their will broken

by the indoctrination video, Plaintiffs and the putative class members were subject to immediate

forced labor after their initial jail style strip search.



3
    Plaintiffs aver that this introduction was another form of control by Defendants. When other workers would introduce
     themselves and state they had been level 1 for years Plaintiffs and the putative class members were immediately
     overcome with fear regarding the seriousness of complying with all labor requirements.



                                                           10
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 11 of 73




           15.      Plaintiffs and the putative class members at TTS were then subjected to or

threatened with food and sleep deprivation, physical punishment, emotional abuse, and

humiliation, to include, but not limited to, being leashed to other exploited girls, staff members,

and/or farm animals, carrying around a folding chair4 as punishment for twenty-four (24) hours a

day for months on end, forced silence for weeks at a time, being forced to run up and down a

massive hill covered in sharp rocks and rattlesnakes, being forced to eat only small quantities of

cold kidney beans for weeks at a time, participation in “group therapy” without a licensed therapist

with the sole purpose of staff and other exploited girls degrading and humiliating the participant,

to force compliance with mandated labor assignments. Plaintiffs and the putative class members

were observed by staff members in the bathrooms, showers, and forced to sleep on the floor next

to Defendant Owner’s agents until they reached level two (2).5

           16.      Plaintiffs and the putative class members at TCR were then subjected to or

threatened with food and sleep deprivation, physical punishment, assault and battery, and

emotional abuse. Plaintiffs and the putative class members at TCR where provided a single pair

of pants, a single shirt, two pairs of socks, and one pair of underwear. Defendant Triangle Owners

created a dual tier system. Plaintiffs and the putative class members at TCR were housed in

rudimentary uninsulated sheds without any form of heat source, but equipped with solar powered


4
    This was known as “solitary confinement” and “life review.” It would often involve sitting in a chair facing a cabin
    wall for up to 16 hours a day without the ability to speak to other class members. Girls were only allowed to carry
    the chair when moving to their next labor task.

5
    Upon information and belief, at least one girl remained level one (1) for a three-year period and it was not uncommon
    for girls to remain level one (1) for months.



                                                            11
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 12 of 73




alarms to prevent them from leaving. While they were considered “Wilderness Level" they were

locked into these sheds without access to a latrine for extended periods and overnight and forced

to urinate into jugs. Defecation presented a difficult problem in that most class members were

unable to defecate into the jugs and simply had to defecate wherever they could. Plaintiffs and the

putative class members at TCR could get upgraded to the Bunkhouse Level if they abided by all

physical labor standards and chores. This would entitle them to better food, clothing, living inside

with a heat source or window A/C unit and running water. If a Plaintiff or putative class member

failed to abide by Defendant Triangle Owners’ physical labor or chore demands they would be

returned to “Wilderness Level.”

       17.     Plaintiffs and the putative class members at both facilities were immediately cut off

from communicating with their parents about conditions at TCR and TTS. All mail incoming and

outgoing was read by staff members and Plaintiffs and the putative class members were forced to

re-write communication to their parents if they stated anything negative about TCR or TTS.

Furthermore, once telephone communication was authorized a TCR or TTS staff member observed

all telephone communications and at all times had the ability to terminate the communication and

often did terminate communications if Plaintiffs or the putative class members said anything

negative about TCR or TTS.

       18.     Finally, Defendant Trinity Owners and/or their agents forced Plaintiffs and the

putative class members to write testimonials for use in advertising prior to authorizing their release

from TTS and would often prevent a Plaintiff’s or putative class member’s release until a positive

review was submitted to perpetuate the vicious cycle of victimization. When residents would speak


                                                 12
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 13 of 73




out publicly about their abuse, TTS would threaten them with defamation lawsuits and utilize these

positive testimonials as “evidence” that the abuse had not, in fact, occurred. In 2016, TTS did

actually file a strategic lawsuit against public participation alleging defamation against three of its

victims. That matter was removed to this Court and assigned to The Honorable Nancy D.

Freudenthal before being dismissed by consent before any record was developed. Through their

lawyer, Joseph Darrah, TTS made further threats to bring frivolous lawsuits against class members

and Plaintiffs. Darrah sent a letter to counsel for class member Mollie Lynch threatening, “If we

need to move forward formally with [filing a lawsuit against Mollie Lynch], we will not only bring

an action against Mollie Lynch, we will likewise sue the girls she and Ms. Plander may have

recruited who are also participants in the video [sharing their experience at TTS].”

       19.     Defendant Owners’ scheme was designed to make Plaintiffs and other putative class

members afraid, intimidated, and powerless to leave Defendant Owners’ employment while all

Defendants profited or knowingly benefitted, financially or through receipt of free labor, from

participation in a venture which all Defendants knew or should have known was unlawful.

                                                  II.

                     SUBJECT MATTER JURISDICTION AND VENUE

       20.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1343(a) on the grounds that the claims asserted herein arise under the Trafficking Victims

Protection Reauthorization Act (18 U.S.C. §§ 1589 et seq.) (hereinafter “TVPRA”) and the

Racketeer Influences and Corrupt Organizations Act (18 U.S.C. §§ 1961 et seq.).




                                                  13
        Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 14 of 73




        21.     With respect to the state law claims against Defendant Trinity Teen Solutions, Inc.,

Dally-Up, SOLT, and the Diocese of Cheyanne, this Court also has original subject matter

jurisdiction over this Class Action pursuant to the Class Action Fairness Act of 2005, 28 U.S.C. §

1332(d)(2). Pursuant to § 1332(c)(2), the named Plaintiffs Carlie Sherman, Anna Gozun, and

Amanda Nash are citizens of Illinois, South Carolina, and Minnesota, respectively. Pursuant to §

1332(d)(10), Defendant Trinity Teen Solutions, Inc. is a corporation organized under the laws of

Wyoming, with its principal place of business in Powell, Wyoming, and, as such, is a citizen of

the State of Wyoming. As a result, the named Plaintiffs and Defendant are citizens of different

States, pursuant to § 1332(d)(2)(A).

        22.     Upon information and belief, the proposed Class exceeds 100 persons. Pursuant to

the 28 U.S.C. § 1332(d)(6), the aggregate amount of the Class Members’ claims substantially

exceeds $5,000,000.00 and, thus, exceeds the requisite amount in controversy set forth in §

1332(d)(2).

        23.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(a), (b) and (c)

on the grounds that all or a substantial portion of the acts giving rise to the violations alleged herein

occurred in this judicial district.

                                                  III.

                      THE PARTIES AND PERSONAL JURISDICTION

        24.     Plaintiff Carlie Sherman (hereinafter “Plaintiff Sherman”) is an individual with an

established residency in Lee County, Illinois.




                                                   14
          Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 15 of 73




          25.      Plaintiff Anna Gozun (hereinafter “Plaintiff Gozun”) is an individual residing in

Greenville County, South Carolina.

          26.      Plaintiff Amanda Nash (hereinafter “Plaintiff Nash”) is an individual residing in

Scott County, Minnesota.

          27.      Plaintiff Andrew Scavuzzo (hereinafter “Plaintiff Scavuzzo”) is an individual

residing in Boulder County, Colorado.

          28.      Plaintiff Ehan Jelinek (hereinafter “Plaintiff Jelinek”) is an individual residing in

Escambia County, Florida.

          29.      The putative class members (hereinafter “Class Members”) are all of the individuals

confined at either TTS or TCR during the relevant statute of limitations period.

          30.      Defendant Trinity Teen Solutions, Inc. (hereinafter “Defendant TTS” or “TTS”) is

a Wyoming corporation which operates a Wyoming State Residential Treatment Center in Park

County, Wyoming with its principal place of business of at 112 Safe Haven, Powell, WY 82435.

It may be served with process through its registered agent Defendant Angela C. Woodward at 64

Safe Haven, Powell, WY 82435.

          31.      Defendant Triangle Cross Ranch, LLC6 is a Wyoming limited liability company.

Its principal place of business is 423 Road 1AF, Powell, WY 82435 and may be served with

process through its registered agent Timothy D. Stewart at 1222 11th St., P.O. Box 1628, Cody,



6
    Triangle Cross Ranch, LLC operated without a license between 2012 – 2018. It was originally formed in 2012 as
    Triangle Cross Ranch, Inc. which was administratively dissolved in 2015. Gerald Schneider was at all times listed
    with the Wyoming Secretary of State as the Director.



                                                         15
          Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 16 of 73




WY 82414. Defendant Gerald Schneider is listed as the Organizer with the Wyoming Secretary of

State.

          32.      Defendant Monks of the Most Blessed Virgin Mary of Mount Carmel, d/b/a Mystic

Monk Coffee (hereinafter “Mystic Monk Coffee” or “MMC” or “The Monastery”), is a Wyoming

Religious Corporation which, in addition to its other activities, packages and sells coffee and

accessories. Mystic Monk Coffee’s principal place of business is 1079 Meeteetse Creek Rd.,

Meeteetse, WY 82433. It may be served with process through its registered agent Daniel

Schneider7 at 31 Rd AFW, Powell, WY 82435.

          33.      Defendant Gerald (“Jerry”) Schneider (hereinafter “Gerald Schneider”) may be

served with process at 423 Road 1AF, Powell, WY 82435.

          34.      Defendant Michaeleen Schneider (hereinafter “Michaeleen Schneider”) is the wife

of Gerald Schneider. She may be served with process at 423 Road 1AF, Powell, WY 82435.

          35.      Defendant Angela C. Woodward (hereinafter “Angela Woodard”) may be served

with process at 64 or 112 Safe Haven, Powell, WY 82435. Angela Woodward is as an owner,

manager, and/or member of TTS and Dally-Up.

          36.      Defendant Jerry D. Woodward (hereinafter “Jerry Woodard”) may be served with

process at 64 or 112 Safe Haven, Powell, WY 82435, and/or 89 Road 8RA, Powell, WY 82435.

Defendant Jerry is an owner, manager, and/or member of TTS and Dally-Up.

          37.      Defendant Father Daniel Schneider (hereinafter “Fr. Daniel Schneider”) is the son


7
    Of note is the fact that Mystic Monk Coffee’s registered agent is Defendant Gerald Schneider’s son and Defendant
    Angela Woodard’s brother.



                                                         16
          Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 17 of 73




of Defendant Gerald Schneider and brother of Angela Woodward. He is a monk and registered

agent of Mystic Monk Coffee. Additionally, Fr. Daniel Schneider is the President of the Monks of

the Most Blessed Virgin Mary of Mount Carmel. Fr. Daniel Schneider may be served at 31 Rd

AFW, Powell, WY 82435.

           38.     Defendant Mathew Schneider (hereinafter “Mathew Schneider”) is the son of

Gerald Schneider and may be served with process at either 423 Road 1AF, Powell, WY 82435 or

402 Road 8VE, Powell, WY 82435. He is the Program Director and co-founder at both Mount

Carmel Youth Ranch and at TCR8.

           39.     Defendant Mark Schneider (hereinafter “Mark Schneider”) is the son of Gerald

Schneider and may be served with process at 423 Road 1AF, Powell, WY 82435. He is the Ranch

Manager at TCR.

           40.     Defendant Kara Woodward (hereinafter “Kara Woodward”) may be served at either

64 or 112 Safe Haven, Powell, WY 82435. Defendant Kara Woodward is an owner, manager,

and/or member of TTS and Dally-Up. Also, Defendant Kara Woodward serves as the Staff

Supervisor of TTS.

           41.     Defendant Kyle Woodward (hereinafter “Kyle Woodward”) may be served at either

64 or 112 Safe Haven, Powell, WY 82435. Defendant Kyle Woodward is an owner, manager,

and/or member of TTS and Dally-Up. Also, Defendant Kyle Woodward is the Assistant Director

and Marketing Director of TTS.


8
    Of note is the fact that Mathew Schneider runs Rocky Mountain Frontier, LLC, a Wyoming limited liability company
    that operates as another boys’ ranch on the same land as TCR.



                                                         17
          Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 18 of 73




          42.      Defendant Thomas George (hereinafter “Thomas George” or “Tom”) may be

served at 391 Road 1AF, Powell, WY 82435. Thomas George served as Executive Director of

Mount Carmel Youth Ranch and TCR. Additionally, he served as Special Projects Manager and

a Family Life Coach.

          43.      Defendant Judith Jefferis (hereinafter “Judith Jefferis”) may be served at 108 Road

8RA, Powell, WY 82435 or 2300 Hilltop View Road, PA 19320. Judith Jefferis is the

owner/operator of Rock Creek Ranch.

          44.      Defendant Dally-Up, LLC (hereinafter “Dally-Up”), is a Wyoming limited liability

company which owns the land on which Trinity Teen Solutions, Inc. operates. Its principal place

of business is 64 Safe Haven, Powell, WY 82435 and may be served with process through its

registered agent Defendant Jerry D. Woodward at 89 Road 8RA, Powell, WY 82435. Defendant

Angela Woodward is an owner and operator of Defendant TTS.

          45.      Defendant Rock Creek Ranch, Inc. (hereinafter “Rock Creek Ranch” or “RCR”), is

a Delaware corporation which operates the adjacent ranch to TTS in Wyoming. Its principal place

of business is 108 Road 8RA, Powell, WY 82435. It may be served with process through its

registered agent Marshall Hesson at 142 Road 8RA, Powell, WY 82435.9

          46.      Defendant Diocese of Cheyenne is a Wyoming nonprofit corporation and a United

States diocese of the Roman Catholic Church, with its principal place of business in Cheyenne,


9
    While the Wyoming Secretary of State Business Entity Search lists Marshall Hesson as the registered agent for
    Rock Creek Ranch, Inc., Plaintiffs aver that Marshall Hesson no longer works for Rock Creek Ranch and now is
    self-employed at Beartooth M Cavvy and Kennel. Plaintiffs’ aver that Judith Jefferis, the President/Director of Rock
    Creek Ranch, Inc. is more likely currently the proper agent to serve process upon.



                                                           18
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 19 of 73




Wyoming. Its principal place of business is 2121 Capital Avenue, Cheyenne, WY 82001. It may

be served with process to Jeffrey V. Nieters at the same address.

           47.      Defendant Society of Our Lady of the Most Holy Trinity (hereinafter “SOLT”) is a

Texas corporation, and a Roman Catholic Religious Institute of Men, with its principal place of

business in Robstown, Texas. At all times material herein, SOLT operated ministries in and

conducted activities through the Diocese of Cheyenne. It may be served with process to Father

John P. Gaffney10 at 1200 Lantthana, Corpus Christi, TX 78407.

           48.      Defendant New Mount Carmel Foundation, Inc.11 (hereinafter the “Foundation”) is

a Wyoming nonprofit corporation. Its principal place of business is 1079 Meeteetse Creek Rd.,

Meeteetse, WY 82435. It may be served with process through its registered agent Father Nicholas

T. Maroney (hereinafter “Fr. Maroney”) at 31 Road AFW, Powell, WY 82435. Additionally, Fr.

Maroney is the Secretary and Director of the Monks of the Most Blessed Virgin Mary of Mount

Carmel.

           49.      This Court has both general and specific personal jurisdiction over Defendants

because each Defendant has had substantial and continuous contact with Wyoming, the grounds

that the claims asserted against it arise from its transaction of business within Wyoming and on

the grounds that it has committed a tortious act within Wyoming. Furthermore, Defendants’


10
     Of note is that Thomas George was the registered Agent of SOLT between 2006 – 2010 at 402 Rd 8ve, Powell, WY
     82435 according to the Wyoming Secretary of State until SOLT allowed its status to shift to inactive as it chose to
     operate under its Texas business filings.
11
     Plaintiff avers that the sole purpose of the Foundation is the support of The Monastery and that it is the primary
     source of support for The Monastery, therefore each hour of coerced child labor directly benefitted the Foundation
     with the knowledge and consent of its president, director, secretary, and other officers.



                                                           19
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 20 of 73




contacts and actions were directed toward Wyoming and thus warrant the exercise of personal

jurisdiction over it.

                                                         IV.

                                         FACTUAL ALLEGATIONS

 A.         Summary of Class Allegations

           50.      On, or about, May 1, 1997, Defendants Gerald and Michaeleen Schneider,

established Mount Carmel Youth Ranch (hereinafter “MCYR”), which had a history of problems

to include, but not limited to, staff and residents suffering severe and permanent injuries, multiple

failures to report serious incidents to Department of Family Services, and serious questions

regarding its interlocked profit-making and nonprofit operations. Mount Carmel Youth Ranch,

later rebranded as TCR, depriving its minor residents of basic human necessities. The Schneiders

forced residents to conduct mechanical work12, construction work13, or agricultural work14

depending on the resident’s skill set and the time of year. The Schneiders forced residents to work

their separate horse and cattle businesses, which raised between 250 and 1,000 calves per year.




12
     Mechanical work consisted of small engine repair, diesel mechanical work, installation of new transmissions,
     greasing vehicles, and general vehicle preventive maintenance and upkeep.

13
     Construction work consisted of constructing sheds and other permanent structures on the Triangle Ranch without
     any safety harnesses, equipment, or proper supervision.

14
     Agricultural work at TCR consisted mainly of feeding, grooming, branding, birthing, training, and overall taking
     care of hundreds to thousands of cattle, horses, and chickens daily. Residents were responsible for branding,
     herding, inoculation, and general veterinary care of all TCR’s animals to include Defendant Gerald Schneider’s
     personal herd of cattle.



                                                          20
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 21 of 73




           51.      Upon information and belief, Defendant Thomas George at all times relevant to this

matter served as Executive Director of Mount Carmel Youth Ranch and TCR. Additionally, he

served as Special Projects Manager and a Family Life Coach. Finally, he served the Catholic

Church as a lay missionary member of SOLT for over twenty years. For six of those years as the

International Regional Director of SOLT, directing the activities of Priests, Religious and Lay

faithful within the Society. At all times relevant to these proceedings, he coordinated, approved,

directed, and facilitated the use of child labor from MCYR and TCR at SOLT and other Catholic

Church facilities.

           52.      Upon information and belief, Defendant Gerald Schneider and Defendant Angela

Woodward developed a joint scheme of operating for-profit businesses utilizing fraudulently

obtained child labor under the guise of “Residential Treatment Centers” or “Group Homes,”

authorized to provide services to delinquent children by the Wyoming Department of Family

Services.

           53.      On or about, March 27, 2002, Defendants Angela Woodward and Jerry Woodard

established TTS15, a Wyoming corporation in Park County, following in Gerald Schneider’s

footsteps by depriving residents of basic human necessities while forcing residents to provide their

labor through fear of physical and emotional harm and continued confinement.




15
     Defendant Angela also established Heavens Peak Behavioral Services, Inc. and operates it at the same principal
     address as TTS. Upon information and belief, this for-profit corporation was set up as another means to bypass and
     defraud resident’s insurance companies.



                                                           21
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 22 of 73




            54.      Defendants Angela Woodward and Jerry Woodward are the owners and operators

of TTS. TTS sits on a 160-acre parcel located at 64 Safe Haven Road, Powell, WY 82435.

            55.      Prior to 2010, Defendant Owners and TTS leased 64 Safe Haven Road from Judith

Jefferis. The land was purchased by Defendant Dally-Up, LLC and its registered agent Defendant

Jerry D. Woodward. Upon information and belief, the land was purchased through this shell

company to avoid liability for Defendant Owners egregious conduct.

            56.      Upon information and belief, in 2010 Defendant Owners and Defendant Judith

Jefferis entered into a sale agreement, which included free labor and maintenance on Defendant

Judith Jefferis’ separate property located at 108 Road 8RA, Powell, WY 82435, and formally

known as Rock Creek Ranch, in perpetuity. Plaintiffs and the putative class members have

consistently provided forced labor to Defendant Judith Jefferis and Defendant Rock Creek Ranch

since the 2010 sale, this labor includes, but is not limited to, fence repair, cattle branding, tagging

cattle, cattle drives, and stacking hay. Plaintiffs and the putative class members never received any

compensation for their work for Plaintiff Judith Jefferis or Rock Creek Ranch.

            57.      At all times, Defendant Owners engaged in a recruitment scheme, whereby enticing

parents of troubled minor teenagers across the United States and World to pay substantial sums of

money under the guise that their children would receive cutting edge residential treatment, therapy,

and continuing education. Defendant Owners failed to provide the requisite treatment, therapy,

continuing education, or even basic human necessities16.


16
     Plaintiffs and the putative class members were not even provided a restroom in their sleeping cabin at either facility.
     Plaintiffs and the putative class members were punished if they attempted to use the restroom at night. Class



                                                             22
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 23 of 73




            58.      Defendant Owners developed a relationship with Touchdown, Inc. a transport

agency which, if used, would enter a class member’s home in the middle of the night and legally

abduct a minor child to transport them across the United States to Wyoming to force their labor to

be used for the benefit or profit of Defendants. Class members would routinely have a medical or

cement boot placed on their foot and leg or another apparatus to hinder their possibility of an

escape.

            59.      Defendant Trinity Owners and their agents developed and implemented a six (6)

level system that was required to be completed to obtain discharge from TTS. Defendant Triangle

Owners developed and implemented a two (2) level system that required obedience to obtain

slightly improved food, clothing, and basic housing17. Defendant Owners and/or their agents began

the systematic control of Plaintiffs and the putative class members by the threat of further

confinement unless Plaintiffs and the putative class members completed all chores and ranch duties

from day one. If Plaintiffs or putative class members failed to complete a single physical labor

duty or chore, regardless of the reason, they would be subjected to a decrease in their level

designation, which would lead to months of continued forced labor.




     members were often forced to urinate on themselves in the middle of the night to avoid receiving a harsh
     punishment. Plaintiffs were limited to irregular five (5) minute showers, rarely more than every three (3) to four (4)
     days, for the vast majority of their time at both facilities. This led to constant UTIs, infections, and illnesses at TTS
     which were untreated because TTS had no medical physicians on staff. One class member was head butted by a
     horse, lost consciousness, chipped a tooth, and was never taken to a medical provider, despite requesting treatment.
     That same girl developed frost bite on her toes and TTS failed to take her to a doctor for months. Severe burns were
     common occurrences that were left untreated.

17
     When Plaintiffs and putative class members were upgraded to the Bunkhouse level they would have indoor
     plumbing, insulation, heat, and air.



                                                              23
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 24 of 73




           60.      Following introductions on their first day, Plaintiffs and the putative class members

at TCR would immediately begin their forced labor for Defendants, while Plaintiffs and the

putative class members at TTS immediately began their forced labor for Defendants for physical

tasks not requiring the completion of the Ranch Safety Test.

           61.      After day one, Plaintiffs and the putative class members at TTS would begin

studying for the Ranch Safety Test all day, every day, until they passed in order for the Plaintiffs’

and putative class members’ labor to be fully exploited by Defendant Trinity Owners. During this

time of focused study on the Ranch Safety Test, Plaintiffs and the putative class members at TTS

received no residential treatment other than a single weekly meeting with a counselor and received

no educational training related to school. Even after passing the Ranch Safety Test, Plaintiffs and

the putative class members at TTS received no instructions from a certified educational teacher

during crucial years of their educational development. Defendant Owners provided between zero

and two hours of education daily which consisted only of online videos and coursework, not

instructed by an in-person teacher18.

           62.      Plaintiffs and the putative class members conducted manual labor every day during

their stay. The manual labor they performed varied daily but lasted the vast majority of the day




18
     While it was possible to send a direct message to an instructor when a question regarding course work arose, using
     direct communication through the program’s chat function would lead to immediate physical punishment. Plaintiff
     Nash avers that she witnessed another girl request assistance once and that girl was punished with 100 step ups and
     placed on a watch list to prevent her from messaging the instructor again. Additionally, no classwork completed by
     the class members was transferable and often class members had to repeat grades after leaving TCR and TTS.



                                                           24
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 25 of 73




and included the following: mucking out livestock stalls19, irrigation, fixing damaged fence posts

and restoring barbed wire fences on TTS and surrounding ranches, cleaning up after church events,

cleaning multiple office buildings at TTS, cleaning all ranch equipment such as feeders, corrals,

and troughs daily, cleaning the steel barn and animal barns, grooming all animals (cows, sheep,

pigs, horses, dogs, goats, chickens, and cats) daily, physical animal showmanship, managing the

fires at the ranch, splitting fire wood, cooking all meals, doing all laundry, and cleaning all dishes

for staff and other class members, cleaning all living areas, and being forced to wash the feet of

staff and other class members nightly.

           63.     Without proper training or oversight, the girls were forced to play an integral role

in the lambing and calving operations, including the late night and early morning checks during

the heart of winter. This included “preg checks,” putting their arms elbow deep into the birth canal

of livestock to check for a fetus, providing medical attention to all animals, including, but not

limited to, lancing cysts on animals, tending to bloody, injured animals without gloves or proper

safety equipment, providing animals with vaccines and medications, castrating animals, and de-

tailing lambs, and other tasks that should be performed by an experienced ranch hand, not an

untrained, unsupervised teen with no prior farm or ranch experience. Plaintiffs and the putative

class members faced consequences if they refused to complete any of the tasks assigned to them.




19
     This was often referred to as the “Shrek Buffet” challenge. Girls would be forced to shovel a certain amount of
     manure by themselves for four hours straight. This occurred for some girls daily for months on end.



                                                          25
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 26 of 73




           64.      Defendants TTS, TCR, and Defendant Owners and/or their agents used or

threatened food and sleep deprivation, physical punishment, emotional abuse, and humiliation

daily to ensure compliance with the labor requirements.

           65.      Plaintiffs and the putative class members felt as though they had no other choice

but to continue working for Defendants because any refusal or minor infraction would result in a

decrease in level classification, which caused additional months of forced labor, food or sleep

deprivation, physical20 or emotional punishment, or humiliation.

           66.      Defendant Owners coordinated for the use of Plaintiffs’ and the putative class

members’ labor to provide weekly cleaning and event set up services for the local churches and

facilities owned by both Defendant Diocese of Cheyenne and Defendant SOLT.

           67.      Specifically, inter alia, Plaintiff Sherman was forced to provide cleaning services

at the Our Lady of the Valley Church located at 35 Road 1AFW in Clark, Wyoming.

           68.      Plaintiff Sherman was compelled to perform these services against her will and with

the specific threat of punishment if she did not comply.

           69.      Plaintiff Sherman and numerous other putative class members performed these

services with numerous other putative class members throughout the duration of all of her time

under the control of Defendant TTS.



20
     The physical punishment that Plaintiffs and the putative class members at TTS would suffer included, but was not
     limited to, running miles on uneven terrain regardless of physical condition or weather, running up the “hill” which
     was covered with sharp rocks and rattle snakes, increased ranch duties or chores, reduced rations, sleep deprivation,
     and shoveling manure for hours at a time. The physical punishment that Plaintiffs and the putative class members
     at TCR would suffer included, but was not limited to, actual assault and battery,



                                                            26
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 27 of 73




       70.     Plaintiff Gozun provided substantially similar services to those of Plaintiff

Sherman.

       71.     Defendant Angela Woodward expressly confirmed in staff letters to Plaintiff

Gozun’s mother that Plaintiff Gozun provided cleaning services to the church.

       72.     Through its officers and/or agents, the Diocese of Cheyanne had direct knowledge

of the fact that the putative class members were providing compulsory labor to the Diocese at the

Our Lady of the Valley Church without compensation and without the choice not to do so. Plaintiff

Sherman specifically avers that three separate priests and one deacon were aware of the facts set

forth above.

       73.     Specifically, but without limitation, agents of the diocese known to Plaintiff

Sherman as “Father Vaski,” “Father Dennis,” “Deacon Jerry,” and a Nigerian priest whose name

Plaintiff Sherman cannot recall but who will be identified in discovery each knew of every fact

complained of herein that makes reference to the Our Lady of the Valley Church or the Diocese.

In the alternative, at a minimum, these agents were aware of the status of the putative class

members as minors in the custody of a for-profit corporation, that they were not being compensated

for their labor, and that the putative class members were subject to harsh punishments. On

information and belief each of these individuals is an agent of the Diocese.

       74.     On information and belief, the priests are additionally culpable in that putative class

members of the Catholic faith made confession to the priests and disclosed the circumstances of

their captivity and abuse.




                                                 27
         Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 28 of 73




         75.   The Our Lady of the Valley Church specifically notes on its website that it is under

the direction of Bishop Vernon Clark, the bishop of the Diocese of Cheyanne, and, therefore, on

information and belief, the Diocese directly benefited from Plaintiffs’ and the putative class

members’ labor.

         76.   Defendant Gerald Schneider’s son and Defendant Angela’s brother, Fr. Daniel

Schneider, is the registered agent and President of Defendant Monks of the Most Blessed Virgin

Mary of Mount Carmel, who also do business as Mystic Monk Coffee. Fr. Daniel Schneider would

arrive at TCR and request from his father, Defendant Gerald Schneider, labor that was needed at

The Monastery and he would transport TCR residents for forced labor at The Monastery. Quite

often Fr. Daniel Schneider would deliver pressure washers and other machines requiring small

engine repair for boys assigned to mechanical work at TCR to complete at the Triangle Cross

Ranch.

         77.   Specifically, but without limitation, Plaintiff Jelinek and other putative class

members performed substantial mechanical and construction labor at The Monastery, actually

building the physical infrastructure and buildings on its grounds. This work was performed without

remotely adequate safety precautions. For example, putative class members would perform work

on buildings as high as forty (40) feet without safety harnesses or hard hats. Putative class members

performed labor that should have been performed by skilled tradesmen in compliance with OSHA

safety standards. Instead, The Monastery and its funding arm, The Foundation, utilized the coerced

child labor of the putative class members in constructing The Monastery’s physical infrastructure.




                                                 28
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 29 of 73




       78.    Defendant Daniel Schneider is an agent and officer of the Monks of the Most

Blessed Virgin Mary of Mount Carmel and had direct knowledge that the putative class members

were providing uncompensated labor to The Monastery and specifically knew that they faced

punishment if they did not perform such services.

       79.    Fr. Maroney is the Secretary and Director of the Monks of the Most Blessed Virgin

Mary of Mount Carmel and is also a board member of the Foundation and is its registered agent.

“Br. Simon Mary of the Cross” is also a board member of the Foundation and a lay brother at The

Monastery. At all times relevant to this Complaint, Fr. Maroney, Br. Simon Mary, and/or another

similarly situated agent of The Monastery or The Foundation knew or in the exercise of reasonable

diligence should have known that the putative class members were providing labor to The

Monastery and Foundation, that the labor was not compensated, and that the putative class

members faced punishment if they did not provide such labor.

       80.    The New Mount Carmel Foundation specifically states on its website that, “The

New Mount Carmel Foundation, Inc. was organized to serve the temporal needs of the Monks of

the Most Blessed Virgin Mary of Mount Carmel by bringing together donations from disparate

sources and facilitating the purchase and development of a new monastery for this rapidly growing

community of young Monks.” On information and belief, this is a true statement, and the

Foundation is the primary source of support for The Monastery, especially The Monastery’s

construction projects, thereby benefitting financially from each and every hour of labor provided

by the putative class members.




                                               29
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 30 of 73




       81.     Prior to the filing of this lawsuit, The Foundation maintained a far more detailed

website. After the filing of the original Complaint in this lawsuit, the Foundation removed the

majority of its website from the internet, replacing it with a one paragraph description of its

purpose that attempts to paint the Foundation as a land holding company. The new website contains

this explicit disclaimer, “New Mount Carmel Foundation, Inc. has no financial relationship or legal

obligation to any other entity.” This, however, is a fraudulent statement and was an intentional

attempt at concealing statements on the Foundation’s website that directly link it financially to The

Monastery itself.

       82.     Plaintiffs preserved a copy of the original website, which contains, inter alia, the

following relevant statements:

              (a)      “(T)he Board of Directors is presently completing the installation of
              infrastructure and design preparations on the monastery complex as plans are
              being made to break ground in the near future.”

              (b)      “[T]he Foundation presently works to construct a monastery for the
              protection and preservation of the Carmelite monastic life.”

              (c)      “By ensuring the building of the monastic structures necessary for
              the temporal needs of the monks, these Carmelites will be able to live their
              life of worship and sacrifice.”

       83.     A specific reference on the website as it stood prior to the filing of this lawsuit

should be of particular interest to the Court. Br. Simon Mary, the chair of The Foundation, had a

biography on The Foundation’s website (now removed) where he specifies: “Br. Simon Mary had

extensive experience in the legal profession at the New England law firm of Donovan & O’Connor,

LLP where he was preparing to challenge the Vermont Bar Exam. Br. Simon Mary brings selfless

determination and zeal to the Foundation, whether raising funds or managing the Foundation’s


                                                 30
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 31 of 73




current assets. He is particularly concerned with protecting each and every donation received and

making decisions only after seeking heavenly guidance; his greatest aspiration is to serve the Lord

with loving fidelity in all things.”

        84.      Put simply, Br. Simon Mary, who was aware of the labor provided by the putative

class members and the circumstances under which they provided it was not merely directly in

control of The Foundation’s finances, he was also possessed of sufficient legal education and

experience that he knew or should have known that attempts at spoliation of evidence, such as the

removal and/or alteration of relevant information from the website of a defendant in a lawsuit, is

both unethical and unlawful.

        85.      The Foundation is organized as a tax exempt 501(c)(3) organization. As such, The

Foundation must file IRS Form 990 annually.

        86.      During the period for which such forms are on file, 2014-2018, The Foundation

informed the IRS that its purpose was “To serve the temporal needs of the Monks of the Most

Blessed Virgin Mary of Mount Carmel by Bringing Together Donations from Disparate Sources

and Facilitating the Purchase and Development of a New Monastery for this Rapidly Growing

Community of Young Monks.”

        87.      Further, The Foundation, contrary to its assertion, does have a direct financial

relationship to the Monks of the Most Blessed Virgin Mary of Mount Carmel, as its financial

support of that organization, a Wyoming religious corporation, is its sole legal justification for tax

exempt status.




                                                 31
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 32 of 73




       88.     Based on this document, filed with the IRS under penalty of perjury, The

Foundation specifically exists to provide for the material needs of The Monastery and to conduct

the ongoing construction projects at The Monastery for which Fr. Daniel Schneider specifically

procured the services of the putative class members.

       89.     The Foundation, therefore, derived specific fiscal benefit from the coerced labor of

the minor children comprising the putative class, and agents of both The Monastery and The

Foundation were directly aware of the fact that this child labor was both coerced and

uncompensated.

       90.     These IRS Forms 990 are executed by Fr. Nicholas Maroney as “President.” The

most recent filing in Plaintiffs’ possession was executed by Fr. Maroney just over one year prior

to the filing of this suit, on November 5, 2019. This is of specific interest because as of the time of

the filing of these Forms 990, Fr. Maroney was the President of the Monks of the Most Blessed

Virgin Mary of Mount Carmel and was only a board member of The Foundation.

       91.     Accordingly, the operation of The Monastery and The Foundation are directly

intertwined by Fr. Maroney who was acting in a leadership capacity for both The Foundation and

The Monastery and had direct and personal knowledge of the use of the putative class members as

coerced labor in the construction of The Monastery’s physical buildings.

       92.     As of the end of FY 2018, The Foundation possessed $29,408,417 in net assets.

       93.     These assets were primarily garnered from cash donations made during the

preceding five years. These donations totaled $2,220,749 in 2018, $1,623,348 in 2017, $4,268,896

in 2016, $6,802,372 in 2015, $3,079,562 in 2014, and $2,196,333 in 2013.


                                                  32
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 33 of 73




       94.     On information and belief, substantial portions of these assets are the direct

contributions of the Schneider and Woodward Defendants and were received by The Foundation

with the knowledge of certain of its board members that the source of the donations were the profits

from TCR and TCS through the unlawful coerced labor of children.

       95.     Despite attempting to claim that it is merely a land holding company with no

financial or legal connection to any other entity, as of 2013, the first year for which Plaintiffs have

tax documents, The Foundation already possessed net assets of $11,633,133. The majority of these

assets were not land or buildings, but were capitalized portions of an ongoing, long-term

construction project.

       96.     This ongoing, long-term construction project was among the projects on which class

members were employed at The Monastery for the financial benefit of both The Monastery and

The Foundation.

       97.     Far from being the land holding company that The Foundation attempts to paint

itself as in its Fed. R. Civ. P. 12(b)(6) motion, to which this Amended Complaint is filed in

response, as of 2013 The Foundation reported land and building assets worth $4,467,079. As of

the end of FY 2018, The Foundation reported that those assets had depreciated in value to

$4,446,565.

       98.     The majority of The Foundation’s other assets are reported on each of its Forms 990

as “Construction in Progress,” and despite years of construction, The Foundation has not yet

realized one dollar of appreciation in the value of its buildings, instead continuing to capitalize the

assets as though it were a land developer operating on a long-term construction contract.


                                                  33
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 34 of 73




        99.    In 2014 The Foundation reported reasonable costs for the construction of land

improvements ($168,422), a gas line ($53,668), and a water well ($30,855).

        100.   In 2014 The Foundation reported capitalized architecture fees of $7,165,231.

        101.   In 2015 The Foundation’s reported figure for capitalized architecture fees increased

to $12,993,608.

        102.   In 2015 the only increase in value to the other “construction in progress” items was

the increase in the capitalization of the gas line to $217,830. For the remaining years, The

Foundation capitalized all of its “construction in progress” as a single lump sum and claimed

absolutely no increase to the value of its buildings or land.

        103.   Architecture expenses typically encompass no more than 12% of the cost of a

building project. That percentage decreases as the cost of the building project escalates, and a floor

of 6.5% is the industry standard. This suggests that The Foundation claims to be constructing a

complex that will ultimately cost approximately $200 Million Dollars, at a minimum.

        104.   Payment of millions of dollars in architect’s fees in advance of construction is also

practically unheard of within the construction industry. Architectural fees are nearly always paid

on a schedule periodically at different phases of construction.

        105.   However, despite architect’s fees in excess of $12 Million, The Foundation has, as

of the end of FY 2018, reported $23,640,759 of total construction costs, indicating that over 50%

of all of the capitalized value of its construction was in architect’s fees.




                                                  34
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 35 of 73




       106.    While The Foundation’s reporting of its assets and the expenditure of its income

are technically possible, they are not plausible and give rise to a reasonable inference that The

Foundation is engaged in unlawful financial activities.

       107.    Further, given the fact that The Foundation has attempted to conceal information

about its board, its activities, and its purpose through the radical alteration of its website

immediately following the filing of this lawsuit, this Court may reasonably infer that The

Foundation is engaged in activities that link it to the criminal enterprise described herein.

       108.    On information and belief, The Foundation is not actually in possession of tens of

millions in “construction in progress,” certainly not incurred as legitimate “architect” fees but is

actually either in possession of assets belonging to the Schneider and Woodward Defendants who

are utilizing The Foundation, with the aid and assistance of Fr. Daniel Schneider and The

Monastery, to conceal their assets by inaccurately reporting those assets as capitalized

“construction in progress.”

       109.    In the alternative, on information and belief, the obviously inflated “architect” fees

represent money received from the Schneider and Woodward Defendants and managed by Fr.

Daniel Woodward in his capacity as treasurer and subsequently president of The Monastery that

were passed through The Foundation and/or The Monastery in order to engage in tax avoidance or

in an effort to conceal the profits of TCR and TTS.

       110.    Accordingly, Defendants Fr. Daniel Schneider, The Foundation, and The

Monastery are active participants in a scheme to profit directly from the illegal activities of

Defendants TCR and TTS both by utilizing the coerced labor of the children kept at these facilities


                                                 35
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 36 of 73




and by working with them to conceal the profits unlawfully made through this criminal enterprise.

In exchange The Monastery and The Foundation receive free labor and, on information and belief,

substantial financial assets for the construction and operation of The Monastery’s physical

buildings and the “temporal needs” of the monks themselves.

       111.     Additionally, upon information and belief, Defendant Trinity Owners’ children,

Defendants Kara Woodward and Kyle Woodward, became active employees of TTS and at all

times benefitted from the forced labor and human trafficking executed by Defendant Owners and

TTS.

       112.     Additionally, upon information and belief, Defendant Triangle Owners’ children,

Defendants Mathew Schneider and Mark Schneider, became active employees of TCR and at all

times benefitted from the forced labor and human trafficking executed by Defendant Owners and

TCR.

B.     Violations of the named Plaintiffs’ Rights.

       i.       Plaintiff Sherman

       113.     Plaintiff Sherman was a resident at TTS on two separate occasions. Her first stay

began May 2012 and lasted until July 2013. Her second stay began July 2014 and lasted until

October 2015.

       114.     A non-exclusive list of examples of the labor Plaintiff Sherman was forced to

complete is as follows:

       (a)      Cooking for twenty (20) people daily;

       (b)      Shoveling manure for four hours a day every day by herself for a month and
                a half;


                                                36
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 37 of 73




           (c)      Picking rocks for multiple hours a day during the summer;

           (d)      Completed hay runs and manually loading and unloading hay trucks every
                    week and a half in the winter months;

           (e)      Running irrigation pipes for multiple hours a day during the summer;

           (f)      Frequently, but at irregular dates and times, fixing broken fencing and
                    barbed wire;

           (g)      Cleaning all ranch equipment daily, year round;

           (h)      Cleaning office buildings, several daily, year round;

           (i)      Cleaning steel barn and animal barns, daily;

           (j)      Shoveling manure, daily;

           (k)      Lambing shifts, every night in the winter months;

           (l)      Feeding all animals (cows, sheep, pigs, horses, dogs, goats, chickens, cats),
                    daily;

           (m)      Grooming all animals (cows, sheep, pigs, horses, dogs, goats, chickens,
                    cats), daily;

           (n)      Providing medical attention to all animals, daily;

           (o)      Cleaning ranch vehicles when forced;

           (p)      Animal husbandry on Defendant Owners’ children’s 4H sheep;

           (q)      Cleaning at MMC; and

           (r)      Installing fencing at the direction of TTS or its agents at Maci Lucht’s
                    family ranch, the E.O. Bischoff Ranch (hereinafter “Bischoff Ranch”), in
                    July of 2014 for an average of six hours a day for six straight days, despite
                    her parents being informed she was on a camping trip.21


21
     Upon information and belief, these weeklong trips to the Bischoff Ranch were annual trips for other putative class
     members. Shareholders and employees of the Bischoff Ranch at all times knew Plaintiff Sherman and other putative
     class members were patients of TTS and their labor was forced. Additionally, Maci Lucht was a staff member at



                                                           37
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 38 of 73




           115.     Plaintiff Sherman’s forced labor occurred at TTS, Rock Creek Ranch, Bischoff

Ranch, Our Lady of the Valley Church, The Monastery at which Defendant MMC was located,

and the community recreation center.

           116.     Plaintiff Sherman suffered mild frostbite on her fingers and still has capillary

damage. She suffered multiple twisted ankles, ingrown toenails, yeast infections22, lice, and she

sustained injuries from falling on a cactus after being forced to run the hill. She did not receive

medical treatment for her frostbite, first twisted ankle, first ingrown toenail, any yeast infections,

lice, or lacerations from falling on rocks and cacti. She received medical treatment for the second

ingrown toenail, but only after six weeks. She lost the toenail because of the medical treatment

delay23. Plaintiff Sherman was routinely denied access to a restroom or latrine such that she was

sometimes forced to urinate on herself while performing labor. When she did this, TTS staff would

force the other residents to ridicule her while pointing and laughing.

           117.     Plaintiff Sherman was coerced into performing the labor in question by coercion

within the meaning of 22 U.S.C. § 7102 through threats of serious harm to or physical restraint

and through a scheme, plan, or pattern intended to cause her to believe that failure to perform an




     TTS between July 2013 and her wedding in 2015. Maci Lucht is a shareholder of the Bischoff Ranch.

22
     Plaintiff Sherman avers she only developed yeast infections occasionally on her first stay at TTS. However, she
     received them bi-monthly her entire second stay at TTS because the generator and washing machine kept breaking
     so class members could not shower and had no clean clothes for periods of time as long as two weeks at a time.
23
     Plaintiff Sherman attempted to document injuries with a disposable camera Defendant TTS staff provided her.
     However, Defendant TTS’s staff would confiscate any pictures of her injuries after the disposable camera film was
     developed.



                                                          38
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 39 of 73




act would result in serious harm or physical restraint. Specifically, Plaintiff Sherman was

threatened with, inter alia,:

           (a)      Not being allowed to progress through the “levels” and thereby leave TTS;

           (b)      Being made to perform additional labor;

           (c)      Being made to perform even more undesirable tasks like shoveling manure;

           (d)     Being forced to subsist on a diet of only half a can of cold kidney beans and
           half a can of olives for every meal;

           (e)    Being forced to run “the hill,” which was a dangerous, rocky, and steep hill
           inhabited by rattlesnakes on which she and others routinely injured themselves;

           (f)   Being forced to sit in a chair staring at a wall for extended periods of time,
           sometimes many hours, weeks, or months;

           (g)      Being deprived of sleep;

           (h)    Being forced to wear signs around her neck containing humiliating
           statements;

           (i)      Being subjected to verbal, psychological, and emotional abuse; and

           (j)     When Plaintiff Sherman’s mother24 attempted to intervene on her behalf
           Angela Woodard contacted the department of children’s services in her home state
           and made allegations25 of abuse against her in order to undermine her credibility
           and to continue coercing labor from Plaintiff Sherman. This action constitutes
           coercion through abuse of the legal process in violation of 22 U.S.C. §7102(1) &
           (3)(c).

           ii.      Plaintiff Gozun




24
     Plaintiff Sherman’s mother did not have the custodial right to remove Plaintiff Sherman from TTS.
25
     Plaintiff Sherman avers these allegations were true. However, Plaintiff Angela has knowledge about the abuse for
     two (2) years and never reported it. Defendant Angela Woodward only reported the abuse when Plaintiff Sherman’s
     mother began advocating for the proper treatment and release of her daughter from TTS.



                                                          39
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 40 of 73




           118.     Plaintiff Gozun was a resident at TTS on one occasion. Her stay began February 2,

2012 and lasted until August 1, 2012.

           119.     Plaintiff Gozun’s labor list26 substantially mirrors Plaintiff Sherman’s list.

           120.     Plaintiff Gozun’s forced labor occurred at TTS, Rock Creek Ranch, the local

Catholic Church, Our Lady of the Valley Church, The Monastery, and the community recreation

center.

           121.     Plaintiff Gozun’s stay was shorter than the typical class member’s stay. Despite

being informed by Plaintiff Gozun of her prior ankle surgeries and that she couldn’t run on uneven

ground, Plaintiff Gozun was forced to run miles over the rough terrain for her first month until her

mother confronted TTS on the topic. Plaintiff Gozun frequently rolled her ankle during her stay at

the ranch and was still required to continue hard labor, including, but not limited to running heavy

irrigation pipes through uneven terrain. Additionally, Plaintiff Gozun suffered frequent burns and

cuts from working the ranch and would be punished for becoming injured. Finally, Plaintiff Gozun

suffered frequent UTIs from what she believes in the combination of holding her urine at night

and the lack of adequate showers. Plaintiff was diagnosed with Hydronephrosis, which is often

referred to as “Pilot’s Bladder” from holding her urine. The only time she was required to hold her

urine in her life was when she was at TTS. Finally, upon her release from TTS she was diagnosed

with PTSD.



26
     Additionally, Plaintiff Gozun was required to chop fire wood with an axe and participate in the “Fire Challenge”
     for weeks at a time where it was her responsibility to ensure the fire continued throughout the night which caused
     her to be sleep deprived.



                                                           40
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 41 of 73




        122.     Plaintiff Gozun was coerced into performing the labor in question by coercion

within the meaning of 22 U.S.C. § 7102 through threats of serious harm to or physical restraint

and through a scheme, plan, or pattern intended to cause her to believe that failure to perform an

act would result in serious harm or physical restraint. Specifically, Plaintiff Gozun was threatened

with, inter alia:

        (a)      Not being allowed to progress through the “levels” and thereby leave TTS;

        (b)      Being made to perform additional labor;

        (c)   Being made to perform even more undesirable tasks like shoveling
        manure;

        (d)    Being forced to subsist on a diet of only half a can of cold kidney beans
        and half a can of olives for every meal;

        (e)     Being forced to run “the hill,” which was a dangerous, rocky, and steep
        hill inhabited by rattlesnakes on which she and others routinely injured
        themselves;

        (f)   Being forced to sit in a chair staring at a wall for extended periods of time,
        sometimes many hours;

        (g)      Being deprived of sleep;

        (h)    Being forced to wear signs around her neck containing humiliating
        statements; and

        (i)      Being subjected to verbal, psychological, and emotional abuse.

        iii.     Plaintiff Nash

        123.     Plaintiff Nash was a resident at TTS on one occasion. Her stay began May 7, 2015

and lasted until November 2015.

        124.     A non-exclusive list of examples of the labor Plaintiff Nash was forced to complete

is as follows:


                                                 41
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 42 of 73




            (a)      Cleaning27 and laundry in all cabins, daily for three (3) separate two (2)
                     week periods between May 2015 and November 2015;

            (b)      Cooking28 for twenty (20) people daily for three (3) separate two (2) week
                     periods between May 2015 and November 2015;

            (c)      Shoveling mostly sheep feces for multiple hours a day every day from May
                     2015 until November 2015;

            (d)      Completed hay runs and manually loading and unloading hay trucks during
                     July 2015 for approximately one (1) week;

            (e)      Running irrigation pipes29 for multiple hours a day from June 2015 until
                     August 2015;

            (f)      Picking rocks for multiple hours a day during the summer;

            (g)      Plaintiff Nash was a member of the dead animal disposal team and was
                     responsible for transporting deceased animals to the dead animal pit without
                     any training, supervision, or safety equipment such as masks or gloves; and

            125.     Plaintiff Nash’s forced labor occurred predominately at TTS.




27
     Plaintiff Nash avers that all cleaning had to be done prior to bed and she could not go to sleep unless her tasks were
     completed. She had to clean a single pan for approximately three (3) hours one night even though the pan had
     reached the end of its life span. She would suffer physical punishment if she failed to or refused to complete her
     cleaning chores timely. At all times, the fear of having her level dropped to continue her imprisonment was also
     present. During this time she was also responsible for cleaning all the toilets and showers.

28
     Plaintiff Nash avers that without any training or food ordering experience she was required to calculate the Sysco
     food order based off portion sizes for all girls present during her time and staff members. Without any supervision
     she executed a nearly perfect Sysco food order, only ordering a single additional can of tomato sauce. She was
     forced to run the dangerous hill as physical punishment for nearly being perfect in a task that she received no training
     or supervision. Defendant Trinity Owners followed a strict portioning guideline providing each girl with the exact
     same amount of substandard food. In the event food handler exceeded the exact food proportions they were
     physically punished.

29
     Plaintiff Nash avers that she suffered cuts on her legs and arms from the irrigation pipes. She was designated the
     leader operating the dangerous high-pressure connections of the irrigation pipes without training or supervision.



                                                              42
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 43 of 73




           126.     Plaintiff Nash was assigned the duty of taking care of full-size goat for a three-

month30 period during the summer of 2015. This care consisted of daily feeding, cleaning, mucking

out its cage, walking it to and from her school classes and overall being responsible for the goat

for 24 hours a day. Plaintiff Nash had no previous animal handling experience. The goat would

quite often drag her, headbutt her, and bite her. On multiple occasions she informed staff of the

physical injuries she was suffering from the animal and was dismissed, humiliated, and belittled.

           127.     For physical punishment Plaintiff Nash was forced to run up and down the small

hill every morning and afternoon from May 2015 until November 2015. Plaintiff Nash was forced

to run up and down the larger hillside in July 2015. She was also subjected to constant step-ups

and pushups.

           128.     Plaintiff Nash was under the disability of minority until November 28, 2017.

Accordingly, Plaintiff Nash’s statute of limitations was tolled until that date. As such she had three

years from that date in which to bring state law tort claims.

           129.     Plaintiff Nash specifically alleges that Defendants TTS and all of the Woodard

Defendants owed her a duty of care as a child placed exclusively in their care, custody, and control.

She further alleges that Defendants TTS and all of the Woodard Defendants breached that duty

when they permitted TTS staff and others to subject her to the abusive conduct described above31.


30
     Generally, a chore would last for approximately two weeks and then rotate to a new chore. Plaintiff Nash was told
     she was assigned the Goat Duty chore because the goat was stubborn, just like her.

31
     Plaintiff Nash has grown and matured since the traumatic experiences she suffered at the hands of Defendants. She
     is a Child Development Association Certified lead teacher dealing with toddlers. She is a mandatory reporter now
     and avers that she would have a legal duty to report all the events that occurred to her and other class members if
     she were to even catch wind of such allegations.



                                                           43
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 44 of 73




Further, as a direct and proximate result of said breach, Plaintiff Nash suffered damages including

to include Post-Traumatic Stress Disorder and physical and psychological pain and suffering.

            130.     Plaintiff Nash was coerced into performing the labor in question by coercion within

the meaning of 22 U.S.C. § 7102 through threats of serious harm to or physical restraint and

through a scheme, plan, or pattern intended to cause her to believe that failure to perform an act

would result in serious harm or physical restraint. Specifically, Plaintiff Nash was threatened with,

inter alia:

            (a)      Not being allowed to progress through the “levels” and thereby leave TTS;

            (b)      Being made to perform additional labor;

            (c)      Being made to perform even more undesirable tasks like shoveling manure;

            (d)     Being forced to subsist on a diet of only half a can of cold kidney beans and
            half a can of olives for every meal;

            (e)    Being forced to run “the hill,” which was a dangerous, rocky, and steep hill
            inhabited by rattlesnakes on which she and others routinely injured themselves;

            (f)   Being forced to sit in a chair staring at a wall for extended periods of time,
            sometimes many hours;

            (g)      Being deprived of sleep;

            (h)    Being forced to wear signs around her neck containing humiliating
            statements; and

            (i)      Being subjected to verbal, psychological32, and emotional abuse33.

32
     The girls showered inconsistently, but rarely more than once every 3-4 days. She asked a TCS staff member, Jill, if
     she could use the restroom at night and was told no and belittled. Having no control over the situation she was
     forced to urinate on herself and had to wear her urine-soaked clothes for multiple days until it was her day to shower.

33
     Plaintiff Nash avers that changing feminine products was a major issue as staff controlled their ability to use the
     restroom and would routinely deny residents the ability to change their feminine products.



                                                             44
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 45 of 73




       iv.     Plaintiff Scavuzzo

       131.   Plaintiff Scavuzzo was a resident at TCR from April 8, 2012 until July 4, 2012.

       132.   A non-exclusive list of examples of the labor Plaintiff Scavuzzo was forced to

complete is as follows:

       (a)     Welding for the fabrication of equipment components for TCR;

       (b)     Regular roofing work and the installation of joists for the ongoing
               construction projects at The Monastery that inured to the financial benefit
               of The Foundation;

       (c)     Running irrigation pipes for multiple hours a day for six days a week
               including but not limited to ditch irrigation, dam irrigation, and gate
               irrigation;

       (d)     Installation of Heating, Ventilation, and Air Conditioning unit at the Our
               Lady of the Valley Church to the financial benefit of The Diocese;

       (e)     Shoveling manure, daily;

       (f)     Feeding all animals (cows, horses, and chickens), daily;

       (g)     Grooming all animals, daily;

       (h)     Working for Tom George’s seed business, Big Horn Saindfoint; and

       (i)     Providing medical attention to all animals.

       133.   Plaintiff Scavuzzo’sforced labor occurred at TCR and he provided construction and

mechanical labor to The Monastery in support of its construction operations that inured to the

financial benefit of The Foundation.

       134.   Plaintiff Scavuzzo was 18 years old at the time of his stay. He was, however, not

permitted to leave despite attempts to do so and attempts to contact his family in order to leave.

He was then told that he would move into the “adult program,” which offered better housing and



                                               45
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 46 of 73




certain “privileges” such as the ability to use tobacco. In order to be “inducted” into the adult

program, Plaintiff Scavuzzo was told that he would have to be branded with a cross. Under pressure

from the staff and out of a desperate need for better conditions, Plaintiff Scavuzzo agreed. He was

branded with a 5 inch by 4 inch cross on his right arm by two staff members. He was provided no

medical care for this and the wound quickly became infected. He repeatedly requested medical

care and eventually access to an emergency room, which was denied. On July 4, 2012, his mother

and father came for surprise visit. Upon seeing her son’s injury, his mother immediately had him

gather his things and they left TCR. Plaintiff Scavuzzo’s father immediately contacted a physician

who was a family friend who called in a prescription ointment to the nearest pharmacy. Plaintiff

Scavuzzo was promptly taken for medical care and underwent four surgeries to repair the injury.

       135.    Plaintiff Scavuzzo was coerced into performing the labor in question by coercion

within the meaning of 22 U.S.C. § 7102 through threats of serious harm to or physical restraint

and through a scheme, plan, or pattern intended to cause him to believe that failure to perform an

act would result in serious harm or physical restraint. Specifically, Plaintiff Scavuzzo was

threatened with, inter alia:

       (a)    Not being allowed to progress to the “Bunkhouse level” and thereby obtain
       basic human living standards;

       (b)     Being made to perform additional labor;

       (c)     Being made to perform even more undesirable tasks like shoveling manure;

       (d)     Being forced to subsist on an inadequate diet;

       (e)     Being deprived of sleep;

       (f)     Being deprived of basic human living needs, such as heat, air, running


                                                46
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 47 of 73




           water, and a mattress;

           (g)      Being subjected to corporal punishment such as running up and down a hill;
           and

           (h)      Being subjected to physical, verbal, psychological, and emotional abuse.

           v.       Plaintiff Jelinek

           136.     Plaintiff Jelinek was a resident at TCR on one occasion. His stay began mid May

201134 and lasted until December 20, 2011.

           137.     A non-exclusive list of examples of the labor Plaintiff Jelinek was forced to

complete is as follows:

           (a)      Welding every day during the three (3) month harvest season;

           (b)      Daily mechanical repairs to include, but not limited to, repairs on tractors,
                    greasing vehicles, rebuilding, and installing transmissions, and repairing
                    pressure washers. These repairs were performed on both TCR equipment
                    and equipment used for the purpose of construction projects at The
                    Monastery that inured to the financial benefit of The Foundation;

           (c)      Running irrigation pipes for multiple hours a day for six days a week
                    including but not limited to ditch irrigation, dam irrigation, and gate
                    irrigation;

           (d)      Constructing a 40 x 60 steel barn with no safety equipment or harnesses;

           (e)      Shoveling manure, daily;

           (f)      Feeding all animals (cows, horses, and chickens), daily;

           (g)      Grooming all animals, daily;



34
     Of note is the traumatic experience Plaintiff Jelinek suffered at the hands of his transportation services which was
     believed to be recommended by Defendant Triangle Owners. He was placed in a cement boot and forced to wear a
     four point restraint consisting of a belt and attached handcuffs and ankle restraints.



                                                            47
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 48 of 73




           (h)      Working for Tom George’s seed business, Big Horn Saindfoint; and

           (i)      Providing medical attention to all animals, daily.

           138.     Plaintiff Jelinek’s forced labor occurred at TCS and he provided mechanical labor

to The Monastery in support of its construction operations that inured to the financial benefit of

The Foundation.

           139.     Plaintiff Jelinek’s stay was shorter than the typical class member’s stay. Despite

being informed by Plaintiff Jelinek of his excruciating anal pain for months Defendant Triangle

Owners forced Plaintiff Jelinek to work for months without proper medical treatment. Plaintiff

Jelinek eventually required an Anal Sphincteroplasty to repair his chronic anal sphincter muscle

tear. Rather than properly treat Plaintiff Jelinek, Defendant Triangle Owners attempted to medicate

Plaintiff Jelinek with Diphenhydramine35 to keep him docile. After his surgery, Plaintiff Jelinek

served as Defendant Triangle Owners’ personal aide during his recovery.

           140.     Plaintiff Jelinek was coerced into performing the labor in question by coercion

within the meaning of 22 U.S.C. § 7102 through threats of serious harm to or physical restraint

and through a scheme, plan, or pattern intended to cause him to believe that failure to perform an

act would result in serious harm or physical restraint. Specifically, Plaintiff Jelinek was threatened

with, inter alia:

           (a)    Not being allowed to progress to the “Bunkhouse level” and thereby obtain
           basic human living standards or obtaining the possibility of leaving TCR early;


35
     Diphenhydramine is an over the counter substitute for Benadryl. A recommended therapeutic dose is 25 – 30 mg.
     It is not clinically recommended to exceed 300 mg daily, yet Defendant Triangle Owners forced Plaintiff Jelinek to
     consume between a 200 – 300 mg morning does and a 500 – 1000 mg nightly dose.



                                                           48
           Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 49 of 73




           (b)       Being made to perform additional labor;

           (c)       Being made to perform even more undesirable tasks like shoveling manure;

           (d)       Being forced to subsist on a diet of insects36;

           (e)       Being deprived of sleep;

           (f)     Being deprived of basic human living needs, such as heat, air, running
           water, and a mattress; and

           (g)       Being subjected to physical37, verbal, psychological, and emotional abuse38.

C.         Uniform Damages to the Plaintiffs and the Class Members for Forced Labor.

           141.     Plaintiffs and the putative class members have sustained damages as the result of

the unlawful use of their labor proximately caused by Defendants’ acts. These damages include

two three types.

           142.     First, Plaintiffs and the putative class members are entitled to recover restitution

damages under the TVPRA at least at the prevailing wage rate. Limiting TVPRA victims to the

FLSA remedy would inappropriately afford criminals engaged in egregious practices the benefit

of the lowest common-denominator minimum wage for legitimate employers. Plaintiffs and the

putative class members are entitled to compensation for services provided at the same rates




36
     Plaintiff Jelinek avers that he was 23 years old before he realized that most people in America had never had to eat
     insects. Plaintiff Jelinek recalls the flavors of different bugs that he had to consume because he and other residents
     were so hungry. Plaintiff Jelinek would throw up and swallow it back down just to make himself feel full. Plaintiff
     Jelinek lost 90 lbs. in eight (8) months going from 255 lbs. to 155 lbs. due to the malnutrition.

37
     Plaintiff Jelinek avers he was physically assaulted by Defendant TCR’s agent Tom on two separate occasions.

38
     Each staff member had the discretion to punish Plaintiff Jelinek at his own discretion and staff changed often.



                                                             49
        Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 50 of 73




received by others who voluntarily provide those same services. Ross v. Jenkins, 325 F. Supp. 3d

1141, 1172 (D. Kan. 2018).

        143.    Plaintiffs assert that each named Plaintiff and each Class Member is entitled to

$16.3139 per hour of labor for the first forty hours per week and $24.47 per hour for every hour

afterwards. Plaintiffs allege that a typical day consisted of ten to twelve hours of labor, two to five

hours of sham therapy and/or education, and approximately two-and-one-half hours of hygiene

and meals.

        144.    Upon information and belief, Plaintiffs anticipate that at least 100 Class Members

were unlawfully forced to work an average of eleven-and-one-half hours per day. Plaintiffs

contend that at any given time approximately twelve girls were forced to labor at TTS or by TTS

and its staff for the other Defendants. Additionally, Plaintiffs contend that at any given time

approximately twenty-three boys were forced to labor at TCR or by TCR and its staff for the other

Defendants.

        145.    Second, Plaintiffs and the Class Members are entitled to recover compensatory

damages for emotional distress to redress noneconomic harm related to the squalid, restricted, and

threatening working/living conditions imposed on TVPRA victims. Courts have awarded damages

to trafficking victims subjected to forced labor in amounts ranging from $415 to $780 per day. Id.

at 1173-74. Plaintiffs contend that they should be awarded $780 per day due to the especially

vulnerable nature of the Class, all of whom were minor children suffering from mental and


 Prevailing hourly wage for farm labor based on the May 2019 Department of Labor’s office of Occupational and
39

Employment Statistics.



                                                     50
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 51 of 73




emotional health problems, family distress, or addiction issues that rendered them especially

vulnerable to abuse. Plaintiffs and the Class seek an award of such compensatory damages in

amount to be proven at the trial.

       146.    Plaintiffs allege that they and the Class should also be permitted to recover any

sums that TTS and TCR were paid during their residence at either TTS or TCR relative to their

putative “treatment” or housing. Plaintiffs are without knowledge of the precise sums in issue, but,

on information and belief, these sums ranged between $6,000 and $9,000 per month per child.

       147.    Plaintiff Nash and those similarly situated have, in addition, been diagnosed with

Post-Traumatic stress disorder which is the direct and proximate result of negligence described

herein. Their damages, in an amount to be shown to the Court, are substantially similar as the cost

of treatment and therapy for Post-Traumatic Stress Disorder is relatively uniform. The types of

symptoms that she and others similarly situated experience are similar enough that the Court can

effectively compensate them as a subclass. Further, due to the fact that the TVPRA damages in

this case are well into the tens of millions of dollars, Plaintiffs allege that their damages would

need to be recovered from limited funds of the type contemplated by the Supreme Court in Ortiz

v. Fibreboard Corp., 527 U.S. 815 (1999).

       148.    Plaintiffs reserve the right to amend this allegation based upon the discovery that

will be conducted in this action.




                                                51
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 52 of 73




                                                V.

                                CLASS ACTION ALLEGATIONS

       149.    The named Plaintiffs bring this action as a Class Action pursuant to Rule 23(a) of

the Federal Rules of Civil Procedure, and pursuant to Rules 23(b)(1), 23(b)(2) and/or 23(b)(3)

defines the class as follows:

         From November 27, 2010 to the present, Plaintiffs, and all similarly situated
         persons who were housed at either Defendant Trinity Teen Solutions, Inc. or
         Defendant Triangle Cross Ranch, LLC and forced to provide manual labor to
         one or more of the Defendants.

       150.    Plaintiff Nash represents a subclass defined as:

         From November 27, 2017 to the present, Plaintiffs, and all similarly situated
         persons within the applicable statute of limitations who were housed at
         Defendant Trinity Teen Solutions, Inc. who, due to the negligence of Defendant
         TTS, have been diagnosed with or suffer from Post-Traumatic Stress Disorder.

       151.    Numerosity. The requirements of Rule 23(a)(1) are satisfied in that there are too

many Class Members for joinder of all of them to be practicable. Upon information and belief,

these Class Members exceed at least 100 in number. Upon information and belief, the Subclass

Members exceed at least 50 in number. This Class and Subclass, as defined above, meet the

numerosity requirement.

       152.    Commonality. The claims of the Class Members raise numerous common issues

of fact and/or law, thereby satisfying the requirements of Rule 23(a)(2). These common legal and

factual questions, which may be determined without the necessity of resolving individualized

factual disputes concerning any Class Member.

       153.    This action involves questions of law common to the class, including:



                                                52
Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 53 of 73




(i)      Whether Defendants’ conduct violated the forced labor and trafficking provisions

         of the TVPRA (18 U.S.C. §§ 1589, 1590, 1593A, and 1594);

(ii)     Whether Defendants’ are associated in fact and an “enterprise” within the meaning

         of 18 U.S.C. § 1961(4);

(iii)    Whether Defendants’ engaged in a pattern and practice of human trafficking and

         forced labor in violation of 18 U.S.C. §§ 1589 & 1590;

(iv)     Whether Defendants’ activities constituted a “pattern of racketeering activity” as

         defined in 18 U.S.C. § 1961(5);

(v)      Whether Plaintiffs and members of the putative class are “persons” with standing

         to sue within the meaning of 18 U.S.C. § 1964(c);

(vi)     As to the subclass, whether Defendants negligent conduct caused psychological

         injuries to Plaintiffs within the subclass;

(vii)    Whether Defendants regularly advertised and moved goods and people across state

         lines and engaged in interstate commerce; and

(viii)   The nature of damages available to Plaintiffs and members of the putative class,

         including the applicability of compensatory and/or punitive damages.

154.     This action involves questions of fact common to the class, including:

(i)      Whether Defendants used and/or threatened Plaintiffs and other putative class

         members with physical restraint, serious harm, and/or abuse of the legal process in

         order to obtain Plaintiffs’ and other putative class members’ labor or services;




                                           53
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 54 of 73




       (ii)    Whether Defendants’ recruited, harbored, transported, obtained and/or provided

               Plaintiffs and other putative class members for the purpose of subjecting them to

               forced labor and/or involuntary servitude;

       (iii)   Whether Defendants’ knowingly benefitted from participating in a venture that

               Defendants knew or should have known was engaged in providing and/or obtaining

               Plaintiffs’ and other putative class members’ labor or services through physical

               restraint, serious harm, and/or abuse of the legal process;

       (iv)    Whether Defendants knowingly benefitted from participating in a venture that

               Defendants knew or should have known was engaged in the recruitment, harboring,

               transporting, obtaining and/or providing Plaintiffs and other putative class members

               for the purpose of subjecting them to forced labor and/or involuntary servitude;

       (v)     Whether Defendants used standardized recruitment, record-keeping, and

               employment policies and practices for Plaintiffs and putative class members; and

       (vi)    The source and amount of Plaintiffs’ and other class members’ damages.

       155.    Typicality. The claim of the named Plaintiffs is typical of the unnamed Class

Members because they have a common source and rest upon the same legal and remedial theories,

thereby satisfying the requirements of Rule 23(a)(3). For example, the named Plaintiffs’ claims

are typical of the claims of the Class because Plaintiffs and all Class Members were injured or

damaged by the same wrongful practices in which Defendant engaged.

       156.    Adequacy of Representation. The requirements of Rule 23(a)(4) are satisfied in

that the named Plaintiffs have a sufficient stake in the litigation to vigorously prosecute their claims


                                                  54
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 55 of 73




on behalf of the Class Members and the named Plaintiffs’ interests are aligned with those of the

proposed Class. There are no defenses of a unique nature that may be asserted against Plaintiffs

individually, as distinguished from the other members of the Class, and the relief sought is

common to the Class. Plaintiffs do not have any interest that is in conflict with or is antagonistic

to the interests of the members of the Class and has no conflict with any other member of the Class.

       157.    Further, Plaintiffs have retained competent counsel experienced in class action

litigation, to represent them and the Class Members in this litigation. To wit, Plaintiffs’ chosen

counsel consists of:

(a)    Michael Rosenthal and Nathan Nicholas of Hathaway & Kunz, LLP are licensed members

of the Wyoming State Bar in good standing and will serve as Local Counsel for this action. For

more than 35 years Mr. Rosenthal’s practice has primarily been focused on personal injury,

representing both plaintiffs and defendants in litigation, trials and appeals. He has appeared in

litigation before all of Wyoming’s Federal Court Judges and Magistrate Judges, as well as in every

state judicial district court. His experience includes involvement in several class action lawsuits

in both federal and state courts within Wyoming. He is well-versed in local practices, rules and

procedures. Mr. Rosenthal and the rest of the Plaintiffs’ counsel will be assisted by Nathan

Nicholas, an associate and litigator at Hathaway & Kunz, LLP.

(b)     Frank Watson of Watson Burns, PLLC has successfully prosecuted class actions in

numerous matters, including, but not limited to, class action suits brought against law firms for

charging and collecting unlawful fees and expenses. See, e.g., Howard et al v. Wilkes & McHugh,

P.A., Case No. 2:06-cv-02833-JMP-cgc (W.D. Tenn. Filed 2006)(appointing Watson Burns, PLLC


                                                55
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 56 of 73




as Class Counsel and ultimately approving $4 million settlement in connection with overcharged

legal fee); Manjunatha A. Gokare, P.C. and Goldstein, Borgen, Dardarian & Ho, P.C. v. Federal

Express Corporation, et al., Case No. 2:11-cv-2131-JTF-cgc (W.D. Tenn. Filed Nov. 11,

2011)(appointing Watson Burns co-lead class counsel representing nationwide class in breach of

contract and RICO claims against international freight shipper alleging overcharging for

residential delivery surcharge fees for delivers made to non-residential locations; nationwide class

was certified and a settlement of $26 million was approved); Youngblood v. Linebarger, Goggan,

Blair & Sampson, LLP, Case No. 10-cv-2304 SHM-tmp (W.D. Tenn. filed Mar 10, 2010)(Watson

Burns appointed lead class counsel representing plaintiff class of 48,000 delinquent taxpayers

against Texas law firm alleging that Linebarger charged and received an unlawful legal fee from

taxpayers when pursuing property tax collection suits on behalf of the City of Memphis; the class

was certified and ultimately settled for $7.4 million); Ham v. Swift Transportation Co., Inc., 275

F.R.D. 475 (W.D. Tenn. 2011)(Watson Burns appointed co-lead class counsel representing

plaintiff class against national trucking company challenging the testing practices of a commercial

truck driving; class-wide settlement case achieved for compensatory damages and debt write off

valued in excess of $17 million).

(c)    Additionally, Plaintiffs’ chosen counsel includes Brice M. Timmons of Donati Law, PLLC.

Mr. Timmons is a distinguished member of the Tennessee Bar, the Memphis Bar, the Federal Bar,

and the American Bar Associations. His practice focuses almost exclusively on civil rights

violations committed by public and private actors specifically including municipal governments,

jails, prisons, private prison contractors, and educational institutions. Mr. Timmons has significant


                                                 56
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 57 of 73




experience representing disabled, minor plaintiffs in suits against their caregivers and educational

institutions. Mr. Timmons has handled and/or tried hundreds of cases during that time period. Mr.

Timmons has also been appointed class counsel in two civil rights actions. Specifically, Mr.

Timmons is class counsel in Busby v. Bonner, 2:20-cv-02359 (TNWD, 2020), in which, along with

the American Civil Liberties Union and others, he represents a class of incarcerated persons who

are especially vulnerable to COVID-19 on claims arising under various federal civil rights statutes

and in which he and his co-counsel received class certification prior to ultimately negotiating the

most comprehensive consent decree achieved to date in the plethora of civil rights actions brought

in response to the COVID-19 pandemic’s impact on jails and prisons. He has also been appointed

class counsel in Turnage v. Oldham, 2:16-cv-02907 (TNWD, 2016) in which he represents a

putative class of persons subjected to overdetention due to the employment of a faulty software

package to operate the county jail and criminal courts in claims arising under 42 U.S.C. §1983 and

Tennessee common law.

       158.    Predominance and Superiority. All of the requirements for Rule 23(b)(3) are

satisfied because the common factual and legal issues identified above are sufficiently cohesive to

warrant adjudication by representation. In particular, the Plaintiffs and the Class Members have

suffered a common cause of injury, namely the forced labor of Plaintiffs and the Class Members,

caused by the common course of conduct engaged in by Defendants. The Class Members’ legal

claims arise under 18 U.S.C. § 1581 et seq. and 18 U.S.C. § 1961 and Wyoming law and, therefore,

do not involve the application of other states’ laws which may have varying degrees of liability

and proof. Class action treatment is also superior to other available methods for the fair and


                                                57
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 58 of 73




efficient adjudication of this controversy, because individual litigation of the claims of all Class

Members is economically unfeasible and procedurally impracticable. The likelihood of individual

Class Members prosecuting separate claims is remote and, even if every Class Member could

afford individual litigation, the court system would be unduly burdened by individual litigation in

such cases. Additionally, individual litigation would also present the potential for varying,

inconsistent or contradictory judgments while magnifying the delay and expense to all parties and

to the court system, thus resulting in multiple trials of the same legal issue and creating the

possibility of repetitious litigation. Zuccarini v. Hoechst (In re Cardizem CD Antitrust Litig.), 200

F.R.D. 326, 335 (E.D. Mich. 2001)(“Differences in damages sustained by individual class

members does not preclude a showing of typicality nor defeat class certification”); Bremiller v.

Cleveland Psychiatric Inst., 898 F. Supp. 572, 579 (N.D. Ohio 1995)(“The above-cited caselaw

demonstrates that the existence of individual damages is not enough to defeat class certification

on the commonality element. Therefore, the court declines to decertify the class on this basis”) As

a result, the desirability to concentrate litigation in this forum is significantly present. Plaintiffs

know of no difficulty to be encountered in the management of this action that would preclude its

maintenance as a class action. Relief concerning Plaintiffs’ rights under the laws herein alleged

and with respect to the Class would be proper.



                                                 VI.




                                                  58
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 59 of 73




                                     CAUSES OF ACTION

     COUNT 1 – CIVIL ACTION UNDER FEDERAL LAW FOR FORCED LABOR
                             18 U.S.C. § 1589(a)

   (AGAINST DEFENDANTS TTS, TCR, GERALD SCHNEIDER, MICHAELEEN
 SCHNEIDER, ANGIE WOODWARD, JERRY WOODWARD, DANIEL SCHNEIDER,
  MATHEW SCHNEIDER, MARK SCHNEIDER, KARA WOODWARD, AND KYLE
                          WOODWARD)

        159.   Plaintiffs incorporate all allegations of fact in all preceding paragraphs as if fully

set forth in this Count.

        160.   Pursuant to 18 U.S.C. § 1595(a), Plaintiffs and members of the putative class are

entitled to bring a civil action against the perpetrator (or whoever knowingly benefits financially

or by receiving anything of value from participating in a venture which that persons knew or should

have known engaged in an act in violation of 18 U.S.C. § 1581 et seq.

        161.   Defendants knowingly provided or obtained the labor services of Plaintiffs and

members of the putative class by means of force, threats of force, physical restraint, or threats of

physical restraint in violation of 18 U.S.C. § 1589(a).

        162.   Defendants knowingly provided or obtained the labor services of Plaintiffs and

members of the putative class by means of serious harm or threats of serious harm in violation of

18 U.S.C. § 1589(a).

        163.   Defendants knowingly provided or obtained the labor services of services of

Plaintiffs and members of the putative class by means of a scheme, plan, or pattern intended to

cause services of Plaintiffs and members of the putative class by means to believe that, if they did




                                                 59
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 60 of 73




not perform such labor or services, they would suffer serious harm or physical restraint in violation

of 18 U.S.C. § 1589(a).

        164.   As a result of Defendants’ conduct, Plaintiffs and members of the putative class

suffered economic damages, for which they should be compensated.

        165.   As a result of Defendants’ conduct, Plaintiffs and members of the putative class

suffered emotional and physical pain and suffering for which they should be compensated.

     COUNT 2 – CIVIL ACTION UNDER FEDERAL LAW FOR FORCED LABOR
                            18 U.S.C. § 1589 (b)

                               (AGAINST ALL DEFENDANTS)

        166.   Plaintiffs incorporate all allegations of fact in all preceding paragraphs as if fully

set forth in this Count.

        167.   Pursuant to 18 U.S.C. § 1595(a), Plaintiffs and members of the putative class are

entitled to bring a civil action against the perpetrator (or whoever knowingly benefits financially

or by receiving anything of value from participating in a venture which that persons knew or should

have known engaged in an act in violation of 18 U.S.C. § 1581 et seq. and may recover reasonable

attorney’s fees.

        168.   Defendants knowingly benefitted financially and/or received things of value from

participating in a venture which had engaged in the providing or obtaining of forced labor or

services, knowing or in reckless disregard of the fact that the venture had engaged in the providing

or obtaining of forced labor or services in violation of 18 U.S.C. § 1589(b).




                                                 60
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 61 of 73




        169.   As a result of Defendants’ conduct, Plaintiffs and members of the putative class

suffered economic damages, for which they should be compensated.

        170.   As a result of Defendants’ conduct, Plaintiffs and members of the putative class

suffered emotional and physical pain and suffering for which they should be compensated.

       COUNT 3 – CIVIL ACTION UNDER FEDERAL LAW FOR TRAFFICKING
                              18 U.S.C. § 1590(a)

                               (AGAINST ALL DEFENDANTS)

        171.   Plaintiffs incorporate all allegations of fact in all preceding paragraphs as if fully

set forth in this Count.

        172.   Pursuant to 18 U.S.C. § 1595(a), Plaintiffs and members of the putative class are

entitled to bring a civil action against the perpetrator (or whoever knowingly benefits financially

or by receiving anything of value from participating in a venture which that persons knew or should

have known engaged in an act in violation of 18 U.S.C. § 1581 et seq. and may recover reasonable

attorney’s fees.

        173.   Defendants knowingly recruited, harbored, transported, provided, and/or obtained

by any means Plaintiffs and members of the putative class for their labor or services in violation

of 18 U.S.C. § 1590(a).

        174.   Defendants knowingly benefitted financially and/or by receiving things of value

from participating in a venture which engaged in the trafficking of forced labor by any of the means

described herein, knowing or in reckless disregard of the fact that the venture was engaged in the

trafficking of forced labor or services by any of such means.




                                                 61
        Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 62 of 73




        175.   As a result of Defendants’ conduct, Plaintiffs and members of the putative class

suffered economic damages, for which they should be compensated.

       COUNT 4 – CIVIL ACTION FOR VIOLATION OF FEDERAL RACKETEER
     INFLUENCED AND CORRUPT ORGANIZATIONS ACT 18 U.S.C. S 1961 ET SEQ.

  (AGAINST DEFENDANTS TTS, TCR, GERALD SCHNEIDER, MICHAELEEN P.
    SCHNEIDER, ANGELA WOODWARD, JERRY D. WOODWARD, DANIEL
 SCHNEIDER, MATHEW SCHNEIDER, MARK SCHNEIDER, KARA WOODWARD,
  KYLE WOODWARD, THOMAS GEORGE, JUDITH JEFFERIS, MONKS OF THE
   MOST BLESSED VIRGIN MARY OF MOUNT CARMEL, and the NEW MOUNT
                    CARMEL FOUNDATION, INC.)

        176.   Plaintiffs incorporate all allegations of fact in all preceding paragraphs as if fully

set forth in this Count.

A.      Prohibited Conduct and Civil Remedies under RICO

        177.   Pursuant to 18 U.S.C. § 1962(c) of the Racketeer Influenced and Corrupt

Organizations Act (“RICO), "[i]t shall be unlawful for any person employed by or associated with

any enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to

conduct or participate, directly or indirectly, in the conduct of such enterprise's affairs through a

pattern of racketeering activity…”

        178.   Pursuant to 18 U.S.C. § 1964(c) “any person injured in his business or property by

reason of a violation of section 1962 of [RICO] may sue therefor in any appropriate

United States district court and shall recover threefold the damages he sustains and the cost of the

suit, including a reasonable attorney’s fee…”




                                                 62
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 63 of 73




       179.    The essential elements of a civil RICO claim require that the plaintiff plausibly

allege that each defendant (1) conducted the affairs (2) of an enterprise (3) through a pattern (4) of

racketeering activity.

       180.    As alleged herein, Defendants Gerald Schneider, Michaeleen P. Schneider, Angela

Woodward, Jerry D. Woodward, Daniel Schneider, Mathew Schneider, Mark Schneider, Kara

Woodward, Kyle Woodward, Thomas George, Judith Jefferis (hereinafter referred to collectively

as the “Individual RICO Defendants”) each conducted the affairs of TTS and TCR through a

pattern of racketeering activity by repeatedly violating 18 U.S.C. §§ 1589 & 1590.

       181.    Defendants Monks of the Most Blessed Virgin Mary of Mount Carmel and New

Mount Carmel Foundation, Inc., by and through their agents Daniel Schneider and Nicholas T.

Maroney, did conduct the affairs of those organizations through a pattern of racketeering activity

by repeatedly violating 18 U.S.C. §§ 1589 & 1590.

       182.    Each of the Individual RICO Defendants constitute a “person” within the meaning

of 18 U.S.C. § 1961(3).

B.     The RICO Enterprises

       183.    TTS is a corporation which is distinct, separate and apart from the Individual RICO

Defendants and thus constitutes a RICO “enterprise” within the meaning of 18 U.S.C. § 1961(4).

       184.    TCR is a limited liability company which is distinct, separate and apart from the

Individual RICO Defendants and thus constitutes a RICO “enterprise” within the meaning of 18

U.S.C. § 1961(4).




                                                 63
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 64 of 73




       185.    Defendant Monks of the Most Blessed Virgin Mary of Mount Carmel is a Wyoming

Religious Corporation which is distinct, separate and apart from the Individual RICO Defendants

and thus constitutes a RICO “enterprise” within the meaning of 18 U.S.C. § 1961(4)

       186.    Defendant New Mount Carmel Foundation, Inc. is a not-for-profit corporation

which is distinct, separate and apart from the Individual RICO Defendants and thus constitutes a

RICO “enterprise” within the meaning of 18 U.S.C. § 1961(4).

       187.    Pleading in the alternative, the Individual RICO Defendants in combination with

Defendants TTS, TCR, The Monastery, and The Foundation formed an associated in fact

enterprise (hereinafter referred to as the “Association In Fact Enterprise”) and as such constitutes

an “enterprise” within the meaning of 18 U.S.C. § 1961(4). With respect to the Association In Fact

Enterprise, Defendants TTS, TCR, The Monastery, and The Foundation all constitute a “person”

within the meaning of 18 U.S.C. § 1961(3).

       188.    At all relevant times as described in this Complaint, the Individual RICO

Defendants have engaged in operating the affairs of TTS, TCR, The Monastery, and The

Foundation for over ten (10) years for the purpose of executing essential aspects of a criminal

worker exploitation scheme in violation of 18 U.S.C. §§ 1589 & 1590.

       189.    Pleading in the alternative, the Individual RICO Defendants in combination with

Defendants TTS, TCR, The Foundation, and The Monastery have engaged in operating the affairs

of the Association In Fact Enterprise for over ten (10) years for the purpose of executing essential

aspects of a criminal worker exploitation scheme in violation of 18 U.S.C. §§ 1589 & 1590.

C.     The Pattern of RICO Predicate Acts


                                                64
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 65 of 73




       190.    Defendants named herein, through TTS, TCR, The Monastery, and The Foundation

and through the Association In Fact Enterprise have been engaged in the pattern and practice of

human trafficking and forced labor as described in this Complaint in violation of, among other

laws, 18 U.S.C. §§ 1589 & 1590.

       191.    The predicate acts of criminal racketeering activity as described in this Complaint

constitute a “pattern of racketeering activity” as defined in 18 U.S.C. § 1961(5). Defendants

repeatedly committed the RICO predicate act of human trafficking and forced labor as alleged

above and profited from same.

       192.    The Defendants named herein regularly moved goods and people across state lines

and therefore were engaged in interstate commerce.

D.     Continuity of the Criminal Activity

       193.    The Defendants' pattern of racketeering activity alleged above has lasted in duration

since at least 2012, injuring hundreds if not thousands of minors. These predicate act violations

are in no way isolated nor were they directed at a small, finite number of persons. To the contrary,

Defendants’ predicate acts have not only continued without interruption for approximately ten (10)

years or more, but their unlawful activities can and will extended to future victims unless and until

they are brought to justice. Thus, the pattern of racketeering in this matter constitutes “open ended

continuity.”

E.     RICO Injury to Plaintiffs and the Putative Class

       194.    Plaintiffs and members of the putative class are “persons” with standing to sue

within the meaning of 18 U.S.C. § 1964(c) because Defendants trafficked Plaintiffs and members


                                                 65
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 66 of 73




of the putative class around the United States and forced them to perform labor services without

compensation.

       195.     Pursuant to 18 U.S.C. § 1964(c), Plaintiffs and members of the putative class are

entitled to threefold the damages they sustained and the cost of the suit, including a reasonable

attorney’s fees.

       196.     As a result of Defendants’ conduct, Plaintiffs and members of the putative class

suffered economic damages, for which they should be compensated.

       197.     As a result of Defendants’ conduct, Plaintiffs and members of the putative class

suffered emotional and physical pain and suffering for which they should be compensated.

       198.     Plaintiffs have stated valid claims for forced labor and human trafficking and these

claims serve as underlying predicate acts for Plaintiffs’ RICO claims.

       199.     Alternatively, Plaintiffs have standing to bring these RICO claims because

Plaintiffs were economically injured and experienced violations of Plaintiff's property in the

following included, but not limited to ways: co-pays, out-of-pocket medical costs, reduced earning

capacity, lost wages, incidental costs, and future medical costs including drug rehabilitation

treatment, therapy, orthopedic surgery, among other economic damages to be proved at trial.




                                                 66
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 67 of 73




    COUNT 5 – NEGLIGENCE AND NEGLIGENT INFLICTION OF EMOTIONAL
                              DISTRESS

 (AGAINST DEFENDANT TRINITY TEEN SOLUTIONS, DALLY-UP, LLC, DIOCESE
  OF CHEYENNE, AND SOCIETY OF OUR LADY OF THE MOST HOLY TRINITY)

        200.   Plaintiffs incorporate all allegations of fact in all preceding paragraphs as if fully

set forth in this Count.

        201.   Defendants TTS, Dally-up, SOLT, and the Diocese of Cheyenne owed Plaintiff

Nash and the Subclass a duty of care and did breach that duty of care through the acts complained

of herein.

        202.   Defendant TTS, acting through its employees and agents, by extreme and

outrageous conduct recklessly caused Plaintiff Nash and others similarly situated severe emotional

distress and/or bodily harm through conduct described herein that goes beyond all possible bounds

of decency, is regarded as atrocious, and is utterly intolerable in a civilized community. She, and

others similarly situated, suffered as distress so severe that no reasonable person could be expected

to endure it and she and others similarly situated have, in fact, suffered from and required treatment

for Post-Traumatic Stress Disorder..

        203.   As a direct and proximate result of Defendants’ conduct, Plaintiffs and members of

the putative class suffered economic damages, for which they should be compensated.

        204.   As a direct and proximate result of Defendants’ conduct, Plaintiffs and members of

the putative class suffered emotional and physical pain and suffering for which they should be

compensated.




                                                 67
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 68 of 73




                                              VII.

                                   PRAYER FOR RELIEF

       WHEREFORE, the named Plaintiffs and the Class Members demand judgment against

Defendants Trinity Teen Solutions, Inc., Triangle Cross Ranch, LLC., Monks of the Most Blessed

Virgin Mary of Mount Carmel, d/b/a Mystic Monk Coffee, Gerald (“Jerry”) Schneider,

Michaeleen P. Schneider, Angela (“Angie”) Woodward, Jerry D. Woodward, Daniel Schneider,

Mathew Schneider, Mark Schneider, Kara Woodward, Kyle Woodward, Thomas George, Judith

Jefferis, Dally-Up, LLC, Rock Creek Ranch, Inc., Diocese of Cheyenne, Society of Our Lady of

the Most Holy Trinity, and the New Mount Carmel Foundation, Inc., on each Count of the First

Amended Complaint and pray for the following relief:

       1.     Issue an Order certifying that this action may be maintained as a class action,

              appointing Plaintiffs and their counsel to represent the Class, and directing that

              reasonable notice of this action be given by Defendants to all Class Members;

       2.     Grant any reasonable request to Amend Plaintiffs’ Class Action Complaint to

              conform to the discovery and evidence obtained in this Class Action;

       3.     Empanel a jury to try this matter;

       4.     Award each plaintiff Class Member and Subclass Member compensatory damages

              who has suffered same in an aggregate amount to be proven at the trial;

       5.     Award Plaintiff Nash and each Subclass Member additional compensatory

              damages who has suffered same in an aggregate amount of not less than

              $5,000,000.



                                               68
     Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 69 of 73




     6.    Award Plaintiffs threefold damages and reasonable attorney’s fees, pursuant to 18

           U.S.C. § 1964(c);

     7.    Award Plaintiffs’ their reasonable attorney’s fees, pursuant to 18 U.S.C. § 1595;

     8.    Award costs and expenses incurred in this action pursuant to Rule 54 of the Federal

           Rules of Civil Procedure;

     9.    Award pre-and post-judgment interest in the amount of 10% per annum in an

           amount according to the proof at trial; and

     10.   Grant the Plaintiff and Class Members such further relief as the Court may deem

           just and proper.

     DATED this 12th day of February, 2021.

                                                 Carlie Sherman, Anna Gozun, Amanda
                                                 Nash, Andrew Scavuzzo, and Ehan Jelinek,
                                                 on behalf of themselves and all similarly
                                                 situated persons, PLAINTIFFS

                          DEMAND FOR TRIAL BY JURY

PURSUANT TO RULE 38 F.R.C.P., PLAINTIFFS HEREBY DEMAND A TRIAL BY JURY
ON ALL ISSUES TRIABLE OF RIGHT BY A JURY.


                                                 By: /s/Brice M. Timmons
                                                    Brice M. Timmons (TN Bar #29582)
                                                    Craig Edgington (TN Bar #038205)
                                                    Bryce Ashby (TN Bar #026179)
                                                    Pro Hac Vice
                                                    Donati Law, PLLC
                                                    1545 Union Ave.
                                                    Memphis, TN 38104
                                                    (901) 209-5500
                                                    Fax: (901) 278-3111


                                            69
Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 70 of 73




                                      craig@donatilaw.com
                                      brice@donatilaw.com
                                      bryce@donatilaw.com

                                      Michael Rosenthal, WSB #5-2099
                                      Nathan Nicholas, WSB #7-5078
                                      Hathaway & Kunz, LLP
                                      P.O. Box 1208
                                      Cheyenne, WY 82003-1208
                                      (307) 634-7723
                                      Fax: (307) 634-0985
                                      mike@hkwyolaw.com
                                      nnicholas@hkwyolaw.com

                                      Frank L. Watson, III (TN Bar #015073)
                                      Pro Hac Vice
                                      Watson Burns, PLLC
                                      253 Adams Avenue
                                      Memphis, TN 38104
                                      (901) 529-7996
                                      Fax: (901) 529-7998
                                      fwatson@watsonburns.com

                                    ATTORNEYS FOR PLAINTIFFS AND
                                    PUTATIVE CLASS MEMBERS




                               70
       Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 71 of 73




                               CERTIFICATE OF SERVICE

       This is to certify that on the 12th day of February, 2021, a true and correct copy of the
foregoing was served upon counsel as follows:

 Rick L. Koehmstedt                                        [x]   CM/ECF
 SCHWARTZ, BON, WALKER & STUDER, LLC                       [ ]   U.S. Mail
 141 South Center Street, Suite 500                        [ ]   Fax: (307) 234-5099
 Casper, WY 82601                                          [ ]   E-mail: rick@schwartzbon.com

 Patricia K. Buchanan                                      [x]   CM/ECF
 Patterson Buchanan Fobes & Leitch, Inc., P .S.            [ ]   U.S. Mail
 1000 Second Ave., 30th Floor                              [ ]   Fax:
 Seattle, WA 98104                                         [ ]   E-mail:
                                                                   pkb@pattersonbuchanan.com

 Thomas Quinn                                              [x]   CM/ECF
 Lillian L. Alves                                          [ ]   U.S. Mail
 GORDON REES SCULLY MANSUKHANI, LLP                        [ ]   Fax: (303) 534-5161
 555 Seventeenth Street, Suite 3400                        [ ]   E-mail: tquinn@grsm.com
 Denver, CO 80202                                                  lalves@grsm.com

 Lindsey M. Romano                                         [x]   CM/ECF
 Gordon Rees Scully Mansukhani, LLP                        [ ]   U.S. Mail
 275 Battery Street, Suite 200                             [ ]   Fax:
 San Francisco, CA 94111                                   [ ]   E-mail: lromano@grsm.com
 Phone: 415-986-5900
 lromano@grsm.com

 Paul J. Hickey                                            [x]   CM/ECF
 Loyd E. Smith                                             [ ]   U.S. Mail
 HICKEY & EVANS, LLP                                       [ ]   Fax: (307) 638-7335
 1800 Carey Avenue, Suite 700                              [ ]   E-mail:
 P.O. Box 467                                                      phickey@hickeyevans.com
 Cheyenne, WY 82003-0467                                           lsmith@hickeyevans.com




                                              71
     Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 72 of 73




Jane M. France                                [x]   CM/ECF
SUNDAHL, POWERS, KAPP & MARTIN, LLC           [ ]   U.S. Mail
1725 Carey Avenue                             [ ]   Fax: (307) 632-7216
P.O. Box 328                                  [ ]   E-mail: jfrance@spkm.org
Cheyenne, WY 82003

Makenna J. Stoakes,                           [x]   CM/ECF
Patrick J. Sodoro                             [ ]   U.S. Mail
Sodoro, Mooney, Lenaghan                      [ ]   Fax:
13924 God Circle                              [ ]   E-mail:
Omaha, NE 68144                                       mstoakes@smllawoffice.com
                                                      psodoro@smllawoffice.com

Monty L. Barnett                              [x]   CM/ECF
Rachel E. Ryckman                             [ ]   U.S. Mail
Keith R. Olivera                              [ ]   Fax:
WHITE AND STEELE, P.C.                        [ ]   E-mail: mbarnett@wsteele.com
Dominion Towers, North Tower                          rryckman@wsteele.com
600 17th Street, Suite 600N                           kolivera@wsteele.com
Denver, CO 80202-5406

Traci L. Lacock,                              [x]   CM/ECF
Hirst Applegate, LLP                          [ ]   U.S. Mail
P.O. Box 1083                                 [ ]   Fax: (307) 632-4999
Cheyenne, WY 82003-1083                       [ ]   E-mail:
                                                      tlacock@hirstapplegate.com

Mara Cohara                                   [x]   CM/ECF
Brian Fries                                   [ ]   U.S. Mail
Lathrop GPM LLP                               [ ]   Fax:
2345 Grand Blvd., Suite 2200                  [ ]   E-mail:
Kansas City, MO 64108-2618                            mara.cohara@lathropgpm.com
                                                      brianfries@lathropgpm.com


Tim Stubson                                   [x]   CM/ECF
CROWLEY FLECK PLLP                            [ ]   U.S. Mail
111 West 2nd Street, Suite 220                [ ]   Fax: (307) 265-2307
Casper, WY 82601                              [ ]   E-mail:
                                                      tstubson@crowleyfleck.com




                                    72
     Case 0:20-cv-00215-SWS Document 106 Filed 02/12/21 Page 73 of 73




Zenith Ward                                     [x]   CM/ECF
Buchhammer & Ward, P.C.                         [ ]   U.S. Mail
1821 Logan Avenue                               [ ]   Fax: (307) 634-2199
P.O. Box 568                                    [ ]   E-mail: zsw@wyoming.com
Cheyenne, WY 82003-0568

John C. Matthews                                [ ] CM/ECF
PRO HAC VICE - PENDING                          [ ] U.S. Mail
WHITE AND STEELE, P.C.                          [ ] FAX
600 17th Street, Suite 600N                     [ x ] EMAIL
Denver, CO 80202                                jmatthews@wsteele.com


                                         /s/ Brice M. Timmons




                                    73
